Case 3:iQ-cv-00344-RS Document 1-2 Filed 01/18/19 Page 1 of 51

EXHIBIT A

Case 3:19-cv-00344-RS Document 1-2 Fi|el:l UPbB/ngfZZQ/;$Z of 51

SUM-100

SuM M oN S y ` Fo§ counr uss our.v
rcrrAc'/o~ JuDrcrAr.) ‘s°‘° m'”°°£‘*"°""°

uorrce ro DEFENoANT: _ ND©RSED FELED

(Avrso Ar_ oEMANvoo):
FLYING room GROUP, LLC and boss 1-10, mciusive AN MATEO .COUNTY

DEC l 4 2018
You ARr-: aetna sueo BY PLArN'nFF;

(Lo EsrA DEMANDANDo EL DEMANoANrE).- a Cl;:¢;»f the Superler€ourr
ELIAS YAMIDO. MARK sIBAYAN and THELMA YAMIDO. on ' ’° °D§;l?,y";:f§§,§°"m°

behalf of themselves. others similarly situated and the general public

 

NOTlCEl You have bean sued. The court may decide against you without your being heard unless you respond within 30 days. Read the lntormation
helow.

You have 30 CALENDAR DAYS alter this summons and legal papers are served on you to tile a written response at this court and have a copy
served on the plaintltl, A lener or phone call will not protect you. Your written response must be tn proper legal form it you want tha court to hear your
case. The‘re may he a court form that you can use for your response. ¥ou can lind these court torms and more information at the Calilornia Couns
Online Self-Help Cenler (www.courlinlo.ca.gov/selfhelp). your county law library. or the courthouse nearest you. lt you cannot pay the ming tee. ask
the court clerk tor a lee waiver form. ll you do not tile your response on time. you may lose the case by defaultl and your wages. money. a_nr.t property
may be taken without further warning from the court. `

There are other legal requirements You may want to call an anomey right away. lt you do not know an attorney. you may want lo call an attorney
referral service lt you cannot alford an altorney. you may be eligible tor free legal services from a nonpront legal services program You can locate
these nonprofit groups at the Calitomia l.egat Servloes Web site (vwvw.lawhelpcalilomia.org), the Califomia Courts Onltne Self-Help Center
(www.courtinfo,ca.gov/sellhelp). or by contacling your local court or county bar assodann. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of 510.000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
;A VJSO! Lo han demandado. Si no responds denno de 30 d!as. la cone puoda decidir en su contra sin sscuchar su version Lea la informacion a
cantinuedr'm.

Tiona 30 DIAS lJE CALENDAR!O después do quo le onlreguen esla cilacion y papeles legales para presentar una respuesl‘a par escrr‘lo en es!a
cone y nocar quo se antregue una oopia al demandante. Una carta o ana llamada toleIoniqa no lo protogen. Su respuesta por escde liens qua astor
en formats legal correcto si desea quo procesen su caso en la oorte. Es posibte quo hays un formulan'o que usred puoda user para su respuesra.
Puado encontrar estes fomrulan`os de la carla ymés informaclon en el Cerrtro do Ayuda de las Cortes de Ca/ilomla (www.sucorte.ca.gov), en la
biblioteca de reyes do su eondado o en la cone que le quede mas cerca. Sl no puedo pager la cuota de presentaor'on, pida al secretario do la cone
qua la de un formutan`o de exencién do page de cuotas. Si no presenta su mspuesla a tiempo, pueda perder al asa par lncumplimiento y la oorto le

pedro ouitar su sue!do‘ dinero y oienes sin mas advertenoia. v »

Hay otros raquisilos logales. Es reoomendablo quo llame o un abogado inmediatamenre. Si no conoco a un sbogado, puede llarnar a un servicio de
romislon a abogados. Sl no puede pegar a un abogado, as posibls quo cumpla con los roouisr`tos para obtener sorvicios Iegales gratuitos do un
programs de sarvicios legales sln nnes do lucro. Puede enoontrar estes grupos sin hnes de lucro en el sitio web de Colifomr'a Logal Services,
Mvm.lawhelpcalifomia.org), an el Centro de Ayuda de las Corles de Califomia, (ww.sucorte.ca.gov} o ponr'éndose en oontaalo con la code o el '
colegio do abogados locales AVlSO: Por leg la cons liens dere¢:lro a radamar las cuolas y los oostos oxenros par imponer un gravamen sobro
cue/quiet racuperacidn de 310,000 o mas de valor redblda msdianro un acuerdo o uns oonceslon do arbitrate en un case do derecho civil 'l’lene que
pagar el gravamen de la cone ames do que la earle puoda desechar el wso. '_

The name and address oflhe court is: cusau§%:lu l q 6 6 6 § 6
(N¢lmo '

(Elnombre y direocién de la cone es): Superior Court of Calit`omia

 

 

 

 

 

County of San Mateo, 400 County Center
`Redwood City. CA 94063

The name, address. and telephone number ot plaintiffs attorney. or plaintitt without an attorney, |s:
(El nombre, la direccion y el numem de telélono del abogado del demandante, o del demandante quo no liens abogado. es):

Arlo Uriarte, Liberation Law Group, P.C., 2760, Mission Street, San Francisco, CA 941|0. (415)695-|000.
me DEC 1 42033 NEAL TANtGuoHr mm by MQMO R_ simmle jequ

(F€Cha) (Socretarr'o) (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form PCS-Ota).)
(Pars pmeba de entrega de esta citation use el lonnulan`o Prool ot Servioe of Sumrnons. (POS010)).
ISEALl NOT|CE T0 THE PERSON SERVED: You are served
v 1. as an individual defendant
2. [::] as the person sued under the hctitious name of (specify ‘

nine non cline rtc
3, IZ on behalf of (specil`y):

under: l:l cce 416.10 (oorporation) [:] ccP 416.60 (mlnon
§ CCP 416.20 (defunct 'oorporation) |:] CCP 416.70 (conservatee)
[Z'CCP 416.40 (association or partnership) [___:| CCP 416.90 (authorized person)

I:I other (specify):
4. |:l by personal delivery on (dare):

 

 

 

 

 

page 1 01 1
FmMdefUMMLVy\-FJO Cod n!Civi|Frvm¢rre \. ,4&5
M|da\ Gumd| ot Cal'rforria sUMMONS a w\vw.a§x§u:}nzoz;_gov

SUM-t(l) [Eov, .|uly |. 2009]

 

 

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 3 of 51

important l\lotice re: l\|orirelun'da|ole Ad_vance lury iees-Please'ltead

orrosirornovnivcriunirers v
rareurnrrv nsi<i;o- outs§'noivs

lassembly Bill 1481 (:2011-2012 heg.t$ess.))

 

Q. What is the nor'irefundable
jury fee?

A: At least one party demanding ajury on each side of a civil case must pay a nori~refuiidable fee 01°00@ hundred flat dollal'$
($150), unless the fee has been paid by another party on the same si'de of the case (Code Civ. Proc., §_ 631(b).) lf there are
multiple plaintiffs and/or defendants in the sariie case, only oiicjiii'y fee per side is required to avoid mciver of a jury

under Code of Civil Procediire section 631(f), " `

 

Q: What are the deadlines
for paying the _
`noaiefiiiidable jury fee?

ll. lf the party requesting ajniy has not appeared before the initial case management con ferei_ice, or first appeared more than 355

A: The nonrefiindablejury fee must be paid prior before the date scheduled for the initial case management conference iii the
actioii, exccpt`as follows ' '

i. ln unlawful detainer actions the fees shall be dire at least five days before the date set for trial.

Z. if no case management conference is scheduled in a civil action, or the initial case management conference occurred before `
iiinc 23, 2012 and the initial complaintwas filed after luly l, 201],§the fee shall be due rio later than 365 calendar days after the
hlirig ofthe initial complaint - . `

3. If the initial case management conference was held before June 23, 2012 an:d the initial complaint iii the case was filed before
lu|y l, 201], the fee shall be due at least 25 calendar days before the date initially set for trial.

calendar days alter the filing of the initial complaint the fee shall be due at least 25 calendar days before the date initially set lor

aiai. (coae cii. nae, § eai(ei.)

 

.1 }:Whatifapaity misses
' :he deadline to pay the
ionre'fundnble jury fcc?

i'l: Eitcept under the circumstances provided in Codc of Civil Pi'oceduie section 631(d), (disciissed iii FAQ. 1.4), HP¢lt'lit his
waived the right to a trial by jury in that action, unless another party on the same side of tlie case timely paid the noniefiindali|e

jury fee.(Ccde Civ. Pr'oc.,§GZl(i')(S).) - = - . , . h - '
Note: The court inay, in its discretion upon just terms, allow a trialibyjuiy despite the waivcr. (COd€ CIV. 1’1`00., § 63 !{g).)

 

l: _What if a party missed a
_ cadlirieto`pay the
oiirefundablejary fec
etweeii lurie 20, 20]2 and
loveriiber' 30, 2012?

 

 

A: lf a party failed to timely pay a`iiciirefundablejury fee that was due betwee;ii l urie 27, 2012, and Novembcr 30, 20]2, ,
inclusive the party will be relieved of ajuiy waivei'on that basis oiily, if the party pays the fec on or before Deceinber 31, 202 a
or 25 calendar days before the date initially set for trial, whichever is eai'|iei‘. (Code Civ, Proc., § 63l(d).)

 

 

___-w- -_~m~¢

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 4 of 51

 

Q: May a clerk accept
payment of a iioirrefundable
jury fee alter the deadline
has passcd?

1 following a waiver.

A: Tliercisnothinginlieiecerit amendments to Codc of Crvrl Proccdurc section 631 thatdiiects or authorizes coriits to

' refuse a late payment of the noni"efundable jury fee Abseiit this direction oi authority, the clerk likely should accept advance

jury fees tendered by a par ty, provide a receipt and record in the courti f le the date the fees_were received (See. Peopl a v
1` ranches (1 998) 67 Cal.App.4t11240, 244 [eouit clerks “iiiust act iii strict conformity with statutes, niles or orders of the
court” defining their duties and have “no power to decide questions of law nor any discretion in perfornring” their duties j)
Note: Except as provided in Codc of Civil Piocedrire section 631(d ), only a judge has the authority to grant a jury trial

 

Q: ls payment of the
nciirefundable jury fee
required if die party dues not
want to retain the right to a
jury in the action?

' A: No. Orily parties that want to retain the right to ajury must pay ihs nonrcfundablejury fees.

 

Q: May the ncnrefuridable
jury fee be waived because
of a pai'ty’s financial
coiiditioii?

A: Yes. A court may (but is not required to) waivejui~y fees and eiq'penses, and other fees or expenses itemized in air
application for a fec waiver under rule 3.56(1) and (6) of the Califo`i'nia Rtiles of Court. -

 

 

Q: ivlay the court waive tlie'
iioni'efuridab|ejury fee for
government entities under
Govetnnient Codc

section 6l03?

A: No. Governrncnt Codc section 6103 explicitly s tates: “Tliis section does not apply to civil jury fees or civil jury deposits."
A|tliorrgh this exception to the fee waiver for government entities predatest the creation of the ii_onicfundable jury fee, the plain
language ofthe exception applies to the nonrefundab|c jury fec. j

l

 

Q: lf inure titan one party on
a side pays the
norirefundablej`uiy fee, is
any refund of the additional
ice duc?

A: No Codc of Civil Procedure 631(b) requires “at lerutoiie partydeiiiandinga jriry on each srde” to pay the nonrefuiidable
jury fee, "unless the fee has been paid by another party on the searle side of the case ” (Eniphasis added .);ln addition, Codc al
Civil Pioccdure section 631. 3 which governs refunds of jury fees states iii subdivision (c c)that the ‘ fee described in
subdivision ( j ofSection 631 shall be nonrefiindable anrl` is riot subject to this section. Tlierefoie, although they are riot

- required to pay the jury fce, if additional parties on aside pay the rionrcfundrible jriiy fee, that fee is still noiircfuiidab|e The

additional fee may nr`it be used to offset actual juror fees or inileage`, cit the_r.

 

Q: Arcanyjury fees 1
'efrindab|e?

 

 

A: Yes. Any $150 advance jury fec deposited before tunc 28, 2012imay be refunded upon request of a party as provided UltdC\

Codc of Civil Pr"oceduie section 63l .3 Siin ilai ly, any jury fees other than the‘$lSO advance jury fees that are deposited but

l not used may be refunded upon request of a party as provided under Codc of Civil Procedure section 631.3

 

 

 

j Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 5 of 51

 

C M~i 1 0
ATIDRNEY BR PAF.TY WlT':*OU? ;~.1'\'\.'¥\"\||5.\' (t\'ama. Elsta Eafnurr¢sr. anda¢mnh Fa?. cauRFUS=‘ OHLY
. TELEPHONE No.' ~ FAX NO. (Dpthiiioi
E'i#-IL ADDP.= 55 {O;zliori:l,t.
marina Foa rl~'amey.

 

su. SRroR couRT 09 cAi_rr-'or‘~tieiA, couNTY oi= SAN MATEO
saz=raoosess~, 400 County Gentar ' :' '
e'/~'w~\‘SADDR=SS 400 County Center
°W~‘DZ'P ¢°°E Radwood City, CA 94063-1656
"R~"C“ NA’~"' Soul.hern B'ranch

 

 

PLAlN'l'lFF/PET|T|ONER:
oess\toeie~rraiasi=onoam
` cAsE ireariAGErrrEnr statement casewas=i'
rehear one) l_'.:| uanri.riT'Ep case . l:l i.rrarreo case
- -- -----»-'---(-Amounldr_=.manded ~ ~(Amountdemano'edis 325,000'
exceeds $25 ODO) or less)

 

 

ACASE MANAGEMENT CONFER“ENCE is scheduled as follDwS:

Dala: 'r”ime: ~ Dept.: Div.: Rocrm:
Addrasa of court (if different from the address above):

 

L__:l Notice of intent to Appear by Telephone, by (nama):

 

 

lNSTRUC'i'lONS: A|l applicable boxes must be checks d, and the specified information must be provided.
1_ ?arry.or parties (ansv/eqone):

a. i:i This statement is submitted by party (nama):
h. i:] Thts statement is submitted jointly by parties {names):

2. Compla'mt and cross~com plalnt (to be answered by plainlan and cros s-complainants only)
` a. The complaint wasn filed on (dala):

b. i::i The cross»complalnt, if any, was filed on (dale):

` 3. Servlce (lo be answered by plaintiffs and cross-complainants only)
a. [:i Atl parties named in the complaint and cross-complaint have been served, have appearad, or have been dismissed
b. Cj The following parties named in the complaint or cross-complaint
(‘l) ' i;:i have not been served (specr’ly names and explain why nol):

r2) [::i have been served but have not appeared and have not been dismissed {specily names):

(3) C:\ have had a default entered against them {specify names):

c. i:i The following additional parties may be added {sper_:i'ly names, nature ofinvolvement` in casa, and date by which
they may be served):

4 4. Desc'rlptlon of case ‘
a.. T.ypa ol'case in \:] complaint f:i cross-complaint (Describe,i'ncludi'ng causes ofactlon):

 

Plgl‘t of 5
Fw,'gg‘=°;g';p~=‘,;;vmg" cAsE iaANAGEtvi ENT sTATEiviENT errer scm
ctho|R.~v stays 201 ii ana 1120-asso

\WM.¢:wrl-v.'l.gnr

 

n

Case 3: - -
19 cv 00344-RS Document 1-2 Filed 01/18/19 Page 6 of 51
¢.") _."}

CM"l'lO

C'\SE N\NEER

 

PLA|NT|FF/PET|T¢ONER.'

DEFENDANTIRESPONDENT:

statement of the case, lnc|uding any da
d, including medical expenses to date
and estimated future lost earnings ii

 

 

 

 

 

 

magas. (if personal injury damages are sought specinr tire injury and
iindicete source and amountj, estimated future medical axpenses, lost

4. b. Provide a brief
equitable relief is sought describe the nature oi the reilei.}

damages claims
earnings to dale,

l:] (tf more space'is neadad, check this box and attach a page designated a sAttachmenl 4b.)

5. Jury or nonjury trial 7
Tha party or parties request § a jury trial m a nonjury trie|. (ir‘rnora than one perty, provide the name of each party
requesting a jury triai): .

E. Trlal data
a. [_:___;l The trial has bean sat for (date):
o. t__.l t\io met date nas been sst. `z'i'.ts case .~..'!l tss ready for t."sz! within 1 2 months cti t'ne. date or' the filing al the complaint di
not. expiein):
‘es and explain reasons for vneveiiabiity):

c. Detes on w_hic`n parties or attorneys will not be available tor trial (s_oeciiy der

7. Es*.imated length of trial
T'ne party or parties estime
a. m days (specir'ynumber):
b. l I::l hours (st‘.cr*. auses) _/specir",r):

te that the trial _will take (check one):

swsrad for each party) , -
` caption [:] by the iotlowing:

 

`_10. Aitarnative dis

8. mel-representation (ta be en
`l'ne~ pany'or' parties wm ne t apr asented-e’.-L°Ze_l._f::l_tx\_uh,e_a_ttorney or party tisted in the

e. Attnrney:

b. Firm:

c. AC-dress: '

d. Tc-lephone nom'oer: f. Fex numbe.'“.

e. E-mei| eddre'§§: ° ' ' ~~ ‘ . g.» Perty represented:
tetion is described in Attachrnant B.

'C:] Additiona| represen

Q. Preierence '
|'_'_:] This case is entitled to preference (speci)§/ code section):
pate resolution (ADR)
end communities; read

liable in diir'erant courts
venable through the

ADR i_r\-io'rt"n§'tlon"rl\`éck'e`gé'. Pleese'note that different ADR processes ,e:;e av_e
the ADR information package provided by the court under rule 3.221 lor information about the processes'a
courtend community programs in this cesa.
(‘l) For parties represented by oounsal: Counsel C:.\ has [::] has not provided the ADR information pacwge identiired
in wte'3.221 to the client end reviewed ADR options with the client
as: Party [::] hes. Cj has not reviewed the ADR information package

(2) For sai-represented parti
b. Rer'erral to judicial arbitration or civil action mediation (if eveile’ote).
(1) [:] This matter is sub‘ect to mandatory judicial arbitration under Code of Civit Procedure section 1141.1 t otto civil ection
mediation under orie of Civil Procedure section 1775.3 because the amount rn controversy does not exceed the

statutory |imit.
'(2) [___] Pletnurr_e`l=.»cts to rerer this ca
Civil Procedure section 1141.11.
(3| [_:] This case is exemptirom judicial aroitretion under rule 3.511 ot tha Caliiornia Rutas ol Courtor from civil action

2.

identified in rule 3.221 .

se to iudiciat arbitration and agrees to limit recovery to lite amount specified in Ccde of

mediation under Code of Civil Procedure section 1175 als. . (speciry axempr‘ion):

 

 

?\qe 1 at s

 

 

 

CASE MANAG EMENT STATEMENT

c».\»l to {F.w. n.+; 1. 26'~1}

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 7 of 51

FLA!NT|FFIPET|T|ONER:

CM-110

 

DEFENDANTIRESPONDENT:

 

 

 

 

10. c. lntHcat`e the ADR process or processes that the party or parties are willin

g to participate tn. have agreed to participate in, or

have already participated in (checlc all that apply and provide the specr'riedjnr'crmatr‘on):

 

The party or parties completing
this form are willingto "'
participate in the following ADR
processes {checkall that apply):

lf the petty or parties cornpleting this tonn in the cese_`h_a__)'_/g`egre_ed _lo

' partlcipate`in' dr h"§v.'=. §lreé`dy'boir'\pli=`.`te`d'éii ADR` `pibcess or processes.
indicate the status ol the proces
stipulation):

ses (altach a copy of the parties'ADR

 

.......

(1) Mediatiol‘t

r::

t
t

UUEU

Mediatlon session not yet scheduled

"'Me`di'atto'n s'esslo'n 'scheduled for (dale):

Agreed to complete rn_ed_ie_rtic_rn by _t_date):

lrlediation cornp|e`ted on (dele)'. ""~

 

(2) Setllernent
conference

Seltlement conference not yet scheduled_= _ ,
Settlernent`oonference scheduled for (dele):
Agreed to complete settlement conference by (data):

Selttement conference completed on (da‘le):

 

le

'l..

=(`3)‘¢`?}`;' 'r. l:' aluetion

,1

1
d

Neutra| evaluation not yet scheduled
Neutrel evaluatlon scheduled`ior (date):
Agreed to complete neutral evaluation by (dete):

Neutral evaluation completed on (dete):

 

(4) Nonblndlng judlclal
arbttretlon

Judic:ial arbitration not yet scheduled
Judiciet arbitration scheduled for (date):
Agreed to'cornplel`e judicial arbitration by (date):

Judlctal arbitration completed on (data):

 

(5) Binding private
arbitration

'v

Private arbitration not yet scheduled
Private arbitration scheduled for (dare):
Agreed to complete private arbitration by (date):

Private arbitration completed on (dal'e)'.

 

(S) Other (specify):

 

 

 

UUUU []Ell][] UUUU Ul][l|:| UUUU

ADR session not yet scheduled

ADR session scheduled for (dale):

Agreed to complete ADR session by (dale):
ADR completed on (date):

 

DJ»\ 10 [P.¢v. Jvty 1,20|\\

cAsE rnANAGEMENT sTATart/renr P~vé= d=

 

 

Case 3:1 - -
9 cv 00344-RS Document 1-2 Filed 01/18/19 Page 8 of 51

-j ‘...)

 

 

 

 

 

 

_______ l` -
PL~\\NT|FFIPET|T!ONER; c¢se nune=_=u
DZFt-ZNDANTlRES?ONDENT:
11. insurance
for party filing this statement (name):

e. C:] insurance carrier. il an\ .
b. 'Rese~atlon of rights: [:] Yes No
c. l:.:l Coverege issues will significantly eir'ect resolution cit this'c.=.se (explar'n):

' 12. Jurtsdiction .
indicate any matters that m ssing of this case and describe the status.

[:] Bankruplcy l::] Other(speciry):

Stetus:

ay affect the courts jurisdiction or proce

“.'. P.e!eted cess.s,
a, L':J there are companion underlying or. ......
(t) Nams of case:
(2) blame of cour‘.:
(3) Cese nu_mber:
(¢] 512 tus: '
[:l Aclditionat cases are described in Atl:»;chment 132.
b. {::l Amotion to C:] consolidate [::\ coordinate will be filed by (name party):'

t~'.. Bi.’urcetion _
[:::] Tha petty orpar‘u`es intend to tile a motion foran order bifurcating, severing. or coordinating tr e tolls ' ing isst:s:~: or wastes ot

action (spscir‘y moving perty, type of motion, end rsasons).'

 

15. Other motions
type of motion end lssues}:

[____j Th.=. party or parties expect to tile th stilymovlng perty,

s following motions before trial (s,o

tS. D|scovery
a. [::l The party or parties have completed eli discovery.
be completed by the date sp

b. l:___l The following discovery witt
fertv ~ Descriot_iog

ecltied (describe all anticipated discovery):
. "t

O

l

ill

ary ot electronically stored lnr'ormation, are

.

¢_ [___:] 'ihe fotlowing discovery issues, including issues regarding the discov

anticipated (s_oeciry):

` hinds

 

 

CASE lleNAGEMENT STATEMENT

___.._--
cr.i.t m \.=r/- Julr 1. 201'|

 

_._______..____‘____._...,,_ ..._.__o o ..

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 9 of 51

 

' Civl-t 10
PLArNTrFF/PET\TION ER: usa mesa

DEFENDANTIRES PONDENT:

 

 

 

17. Economic litigation . '

a, [:l This° rs a limited civil mse(i.e .the amount demanded ts $25. 000 or less) and the economic litigation procedures in Code
of Civil Frocedure sections 90~98 will apply to this case.

b_ i::l _This_ __ls a limited civil case and a motion to. withdraw the case from the economic litigation procedures prior additional
discovery \-'ii| be filed {r‘! checked, explain speciiicaily why economic litigation procedures relating to discovery or trial
should not apply to this case): _

18. Other issues

-;i-T he --paray-or-paaies request that the -to|lowing-additionai matle

r_sbe considered or determined at the'case management
conference (specr'fy):

19. Meet and confer

a. [:___] The party or parties have met and conferred with all parties on all subjects required by rule 3 .724 ot the Ceiriorn'a Rules
'.~ofCoun (ifnol, e&oieln). .

_'
...

b. Aiter meeting and conferring as required by rule 3.724 ot the Caiiiomia R

utes ot Court,the parties agree on lhetoitowing ~
_ {specir'y): `

20.Tolal number ot pages attached (ifany):

l am completely familiarwith this case and will be fully prepared to discuss the status ot discovery and alternative dispute resolL-tion,

as wall as other issues raised by this statementl and will possess the authority to enter into stipulations on these issues at the time of
the case management conference. including the written authority oi the party where required 1

Dale:

 

(TVPE 03 FNNY NAME) (SlGNAT‘JRE OF PART\' ORAT\’ORNEY|

 

mason aaron walter ’ rsromruneoar=r.awmmoane\rl

.[:i Addittonal signatures are attached

wrou\nxv.my\.~'-l L.`.A.‘~`»i-. MANAI~:l-Mv-Nl .\~' r o r r-Mi.~ .

 

 

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 10 of 51

Supm'or Ccurt o?CnlLFornia, Counq' of Szn !\'lztso

CHAPTER. 2. CIVH. TR.T.AL CO UR'I` MANAGEMENT RULES
PAR'I.` 1. MANAGEMENT DUTIES

Ru]e 2.2 Trial §§gg;g Mrsne§ement
inference cnc, miles 3.7'00, 3.710-3.713, 1'0.900', 1`0;901

(Adoptcd, eii'ee\ivc Janlmy 1, 2000) (Amend€d, GE€Cli\'E lalll.!a.l'y l, 2007)

PART 2. CASEFLOW MAN.=_XGEMENT

“_¢.... .._. ______-..__., _.-._.~... m

E=ule 2.3' Ne\y. dose Manaaenreiit__,. ,___; _

This rule applies to all _ci\n'l cases with the exception of‘tl_:e following '(1) juvenile court mat‘¢ers;
(2) probate matters;_(B) family lars_'_ ngatte_rs;.and (4) civil_cases.wf_hich, based on subject matter, have been
assigned to a jud g'e, or to more than one judge,`for all pnrp_oses. F_or roles applica_bl§_t_o_t£e§§_e)£ap_t_i_o~n_s_,_
see cna ~2.20,~ 2.3 0; 2;570'-2.573: 2':585,“ 27810-2.819',"2'?8'3°6-'§? `“3°4, '3'.6'36;`§.700-3 .73 5, 3 .920-3.927,
3.1370, 3.1380-3.1385, 3.1590-3.1591, 3.1806, 5.590, 10.900-10.901, 10.910, 10.950-10.953,.

..~..._.. _.. ...._..._... .

....,._--~ ..__.._..._._..-_.,_ _ _.

(a) Pmposes and Goals

.. ,_»...-

 

The purposes and goals of the San Mateo Superior Co\nt Civil Case Mensgement S)-stem'

effective January 1, 1992 ase:' ‘

(1) To manage fairly and eft'iciently', from commencement to dispositionl the processing of
civil litigation ' _

(2) To prepare tl'.\e bench and bar for full implementation of the Tn`al Court Delay Reduct'ion
Act (A.B, 3820) on lilly 1, 1992; and

(3) To encourage parties to agree to informal discovery early in the life of the case, to_use

smude form interrogatories and to. promote airmotive dispute resolution Nothing iit-these

rules is intended to prevent the parties nom stipulating to'

way of a case management conference settlement confere
appropriate . . . . ,, - . .

an earlier intervention by the court by
nce or any other intervention that seems

(4) - la accordance with Sections 3.?10-3.‘715, 10,900, 10.901_ of.,die_Californ.ia Rules of
Court, Local Rule 2.3 is adopted to advence the goals of Sectjon 68603 of the Government Code

and Secn'on 2.1 of the Standards of Judicial Admim’stration recommended-by the Indicial
Council.

(b) Team concept

Beginning lanu:=_ry 1, 1994 civil litigation will be managed primarily by a team'of two program
judges ' ~ ~

The clerk will assi@ the case to a pro gram judge at the time the complaint istiled. lee case shall

be managed by the assigned program judge until disposition or until the case is assigned to a trial
department '

Div ll ¢ Rules 201

 

Reviscd 111/2012 b

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 11 of 51

") ' _..-`)

Sup:rior Coud of Celil°mia, Cour.ty of Sa:l Mal=o

(O)

(d)

Div U - Rslle.s

Ca.ses filed after luly l, 1992

after lilly l, 1992, the case shall be subject to all of tl\e civil case
rth below. Coses fled before luly l, 1992 shall also be subject to
(d) (Piling and service of pleadings; exceptions).

Upon the filing of a complaint
management system rules set fo
these rules except f"or subsection

Filing and service of pleadings; exceptions

(1) __ Cprpplo_in__t_: §ncept_as __r_oj\_o'ded in paragraph 5 below, plaintiff shall within 60 days after
filing of the complaint serve the cori{pléirit`ori e'a'cli'défer'rdant along with: '
agerneot Statemeut; ..

(A)_ . Ablani¢op~,:.orrherudic:al comcu.case.Man

(B) A copy of Local Rule 2.3',

(C) 'I`he Notice of Case Managenient Confereuce.
l .
lf a matter has been submitted to arbitration pursuant to uninsured motorist
insurance the plaintiff shall file a notice to that effect with the court at the time of filing
mined The notice shall include the name,

the complaint or at the time the matter is sub
address and telephone number of the insurance company, along with the claim number or

other designation under which the matter is being processed

(2) Cross-con).plaint: Except as'provided in paragraph (5) below, each defendant shall within
30 days after answering the complaint.flle my cross-complaint (Withiu 50, days if compliance
with'a governmental .cleims,~statu.te is aprerequisite-to the~cross:complaint) not already served
with the answer under Codc of Civil Procedure :s.ectioo'.42850 and.-sen'e with that.cross-

complaint

(A)

(n) ncopy or'nouui mls 2.3,

A blank copy of the ludicial Council Case Mr~nagement Steterceat~,

(C) 'l'he Nou`ce of Cese Managemeut Cooferencc.

(3) IS§§pous_iY§ ple___d_i_n_g_$:_ Except a§_prov ded in paragraph 5 belo-'.v, each party served with
a complaint or cross-complaint §§Il'ile and`sew€i`i`éspdis§`isithii 30'dé‘y`s‘ahc`r"service.'"l"he
parties may .by Writteu agreement stipulate to one lS-day extension to respond to a complaint or

cross-complaint

lf the responsive pleadinig`i's`a` dernuiié`r`,' motio‘n'tt`) s'EIK ,'3'1ri'otic')n'. to `quesh service of
venue or a motion to stay or dismiss the ca c on forum non

process, motion for a change of
conveniens grounds, and the demurrer is overruled or the motion denied, a further responsive
pleading shall be iled within 10 days following notice of the riding unless otherwise ordered lt`

a demurrer is suswined or a motion to strike is ganted with leave to amend, au amended
complaint-shall be filed within 10 days following notice of the ruling unless otherwise ordered
'I`he court may fix a time for filing pleadings responsive to such amended complaint

(4) Proot`s of service; Proof's of service must be filed st least 10 calendar days before the

case management conference

(5) Exceptions for longer periods of time to serve or respond:

202 Revised lit/2012

 

 

 

. .:-'»<='=

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 12 of 51

Sv',\=:‘iur Court. of Call!omie, County cf Sm M:.teo

(A) Timc to serve may be extended for good cause: Upon ex parte 'a.pplican'on to the

court, in complr‘rvzce with Califomia thles of Coun‘ 3.1200 =-3.1206, within 60 days of

the date the complaint was died, plaintiE` may obtain an extension of time to serve to a

date on or before the case management conference, if good cause is shown by declaration
of counsel (or plaintiff filing in propria personn), An additional extension of the time to
serve fan initial_~eyrtensioo ifthe_ _ application is by. a cross-complainant) may bc~ obtained
upon written applicgtion to_.the court upon good cause~shown before the prior extension
has expiréd.,.‘l`l_ie -£l_ing of _a>_rimely application for an extension will automatically extend '
the time to serve by five days, Whether or not the application is granted j ,
_._.___._G£>.fl<l.§e“_..__,f_'='° will be sinda'£tlu.~.soundnesths-fliat~nca¢zti_en
a_ defendant ..wllo*is_. an_uninsu.red_motorlst,_and -tbe_pluinuj:'r‘s_claim
arbitration provision in plaintiffs contract of.insurance. Iu determining good cause in
other cases.- the court -Wi.ll give d_ue~ consideration to any stn.udards1 procedures and

policies which have been developed in` consultation withthe bar of the county through the
bench-bar trial conrt delay committee.-~. . : ' ' . ' -' '~ '

»is-liled_-a gainsr~- ‘ '
-is-subject-to.an .

.~ .a....»-_"._ ____ ,_, _...'_` .....~ ._.___.._. _ . 4- _.. ve . .--...

(B) Addi'n`ona.l extension of time if uninsured motorist arbitration is pending In
addition to any extension of time obtained pursuant to subsection (5)(A) above, if an
uninsured motorist arbitration is still pending between 'plainri:l;`r`- and plaintiffs insurance
-. .-carnerao-dsyspnormneerpurunnrn?&lemmobnm an addinan
extension of time-by an ex parte application supported by a declaration showing the
scheduled or anticipated date of the arbitration hearing and the diligence of plaintiff in
pursuing arbitration

(C) Tirne to respond may be extended for good cause: Before the time to respond -
has e>cpired, any party served with a complaint or cross-complaint may, with notice to"all"f
other parties in the action, make ex parte application to the court upon good cause shown
for an extension of time to respond The iling of a timely application for an extension

will automatically extend the time to respond by §ve days, whether or not the application '

' eZ-.
r.>,-

‘¢

l‘,~_ , .

_. y is granted
»"“.'.'
(e) Case management conference

(l) Date of conference_: Un]ess the parties stipulate in writing end the court orders flint the
case be earlier referred to arbitration7 a case management conference willbe'set by the clerk et the
time the complaint is £rled. (Govemment Codc 68616)
(2) Attendance at the case management conference is mandatory for all parties or their
attorneys of record. '
(3) Plaintifr` must serve the Notice of'Case Mmagement on all parties no later than 30
calendar days before the conference unless otherwise ordered by the Court.
(4) The Comt will deem' the case to be at-issue at the time of the conference (Reference:
CRC 3.'714(a)) absent a showing of extraordinary circumstances
(_5) fha conference may be set at an'earlier date by order of the Court or by written
stipulation of the parties.- ' ~ »
(6) Designation of trial counsel: Trial counsel and, except for good cause shown, back-up
trial counsel, must be specified at the case management conference lf such counsel is not

Div ll - Rules

203 Rcvised moon

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 13 of 51

Sup:n'or Cour‘. offlslifomie, Cot'.ntyof$m Mat:a
speciiied, relief from the scheduled trial date may not be obtained based upon the gro

-."- `} . _ ..:)

and that

counsel is engaged elsewhere

(7)

pre-trial orders that may include the following

(3)

Div ll' - Rules

(B) Procednre. Telephom'c epps

Conference orders: At the initial eon.'f"ereru:el the program judge will make appropriate

(A) An order referring the case to arbitration mediation or other dispute resolution

process;

(B) A.n order transferring the case to the limited jurisdiction of the superior court,

(C) .A.n order assigning a.trial date; _~., . __ .-. ..

ase as one which may be protracted and determining

(D) An order identifying the c
ntion may be appropriate, including

what special administrative and judicial etre

special assignment;

(E) An order identifying the case as one which may be amenable to early settlement
or other alternative disposition technique;

limited to establishing a discovery

An order of discovery; including but not
establishing a discovery cut-

schednle, assignment to a discovery referee, and/or
05 dete;
(G) An order scheduling the exchange of expert witness iofonnation;
(l-I)' ' An'order assigning a~mandatory..settlemen.t conference date pursuant ;to Local-
_ Rn!e 2.3&) end2.4; and
'. OLlrer'orders'.to achieve 'tlle. interests ofjnsn'ce and the timely disposition Of lll¢'

(l)

case.
CourtCall Teleplionic Appeasanc~es

(.A. Refesence CRC, Rnle 3.670

ames rh;e'{r§h_r§é'u§'o¥ comcrn, an independ¢ar
nference hearings A party wishing to make

~.,__.. .

 

vendor, are permitted at case management co
a telephone appearance must serve and file a Request for 'l'elepl:one Appearance l"`orm
with CourtCal.l not less than five court days prior to the case management conference
hearing -Ciipies of the Request for CorntCzll Appearance form and accompanying
information sheet are available in the Clerk's ofEce. Tlrere is a fee to parties for each
ConrtCall appearance and fees are paid directly to CourtCall. CourtCall will far

continuation of the request to parties

(C)"" '» Or’r"'rh`e' ‘dajr of'th'e'"case‘management'conference'}iearing,~counsel~and~parties
appearing by CourtCall must check~in five minutes prior to the hearing, Checls-in is
accomplished by dialing the conrtroom's dedicated toll-free teleconference number end
access code that still be provided by CourtCall in the continuation .Any attorney or party
calling after the check-in period shall be considered late for the hearing end shall be
treated in the same manner as if the person had personally appeared late for tl_re hearing

204 Rcvised ill/2012

 

.....,-..,.`....,.,._.c....,.M_..$`n _,_ M_‘~'_ _-___W_ -_

Case 3:19-cV-00344-RS Document 1-2 Filed 01/18/19 Page 14 of 51

Superiur Cour‘. of Celifomin, Ccunty csme Meteo

(D) At a case management eoufcrcnce, parties may be referred to an appropriate
dispute resolution ("ADR”) .p;qcess {e.g., mediation,--binding arbitration or neutral
evaluation), lf parties are referred ADR, they must radial the dedicated toll-free
teleconferenoe number immediately following their case management conference
appearance and use e second CourtCall access code to telephonically appear at the ADR

_ referral meeting with ADR staf‘r`. If a case has been referred to ADR, a party’s case

management conference appearance_is not complete until tliey.h_eve also telephonically
appeared at the mandatory ADR refeu'_al, . lf parties are referred to judicial arbitration,
. _tl}ey. do not kaye to appear at_the_A.D_R referral _~ _. ~ .

......_ _. ._ .., ~. v ... »... ,.. .........,.

(i) . _.Qase_l\/I_:l.ea.seuteut$leieete“§ ' .. - -e-~ . ~-~…~

 

.. ._».¢..........- .

At least 15 calendar days before the scheduled case management conference each party shall ile
with_the_conrt_ a_nd.serve on all other parties a completed Iudicial Council Case Management
Staternent. If the case is set for further case management conference hcaring(s), all parties must
file updated C_ase .Meneeemenf S.faten_t.euts._l_:`»___§§;"_ceen)_ calendar days prior_co ,rhe.scheduied
heari¥gs§$.:"m'~:"".".':`.`." -' ' '"`-`""`m , .. . ' ~ ' -=

-. . ... ,..» ~...

(g) ` Appropriate Dispute Resolution, ADR, Policy Statemeat

 

--"~*-'fhe_€o!!t't"§nos it is m the best interests of parties-to litigation to.participate in appropriate

dispute resolution procedures,; including but not-limited to mediation neutral evaluation private
or judicial arbitration voluntary settlement conferences and the use of special masters .and
referees. Tb.erefore, all parties shall stipulate to, or be referred to, an appropriate form 'of dispute
resolution before being set for trial, unless there is good cause to dispense with tb.is requirement

Parties are encouraged to stipulate to judicial arbitration or ADR prior to the case management
conference ~ " ' `"V

(-h) Stipulations to'Arbitratio:u ' ' - - ‘

..~'.;',\..; ""~ _
1 iv (l) lf the case is at issne, and all counsel and each
in writing to judicial arbitration prior to the case management conference, discovery will remain
open following judicial arbitration A written stipulation to judicial arbitration must be §led with ‘

the clerk and a"copy.'immediately sent to the Master Calendar Coordin_ator at least 10 calendar '

days before_ the . casel mem gemé'nt-'- conference in‘forder 'to"'ii"Void"'th`e‘. ii`é‘€d `ti`)T§p'§E`§`f ' at"'"tliat
conference A written stipulétion, to arbitrate"tvill':`be deemed to lie without a limit 'es- to the
amount of the award unless it 'eirpressly'- states otherwise " ` ' - " ~

party appearing in propia persons stipulate

¢ . ~¢

(2) It'is=the policy of this` court to make every effort to process cases in a timely manner.
Parties who elect or etre ordered b the courtto judicial arbitration must"compl`ete the arbitration
hearing within the time frame specified by the court.

Parties who-wish to continue die arbitration hearing after the jurisdictional time frame
must submit a court provided form entitled "Ex Parte Motian and Stipu!ationfor continuance of
Judicr'al- arbitratiorFHearfng." Partiés-can obtain a copy of the form by contacting the courc’s
judicial arbitration administrator [See -Local Rule lO.l(d)(l)]-I~ ¢Coritinuanc`e's `witli'out idequate
grounds will not be considered .A'case-managemenl jdd'ge"r'tvill either greiit"tii"dén}" the request
for continuance I£tlie request i_s denied;‘tbe"c‘as'e‘i'r'\a}f be' assi'g`ie'd a'tri`al de'c'e.' Ii"th`e request is
granted the jud ge still impose a new deadline by'ivhi`ch the arbitration mustbe completed `

(3) Parties who wish' to change their election from judicial arbitration to another form of
ADR must file a "Stip'-ilation and [Proposed] Order to [Mediation, Neutral Evaluation, etc.] in
Lieu of [Court'Ordered] ludiciel Arbitrat.ion" With the Clerk of the Court. The Stipulation must

Div H - Rules ' 205 kevised 111/2012

 

 

Case 3:19-cV-00344-RS Document 1-2 Filed 01/18/19 Page 15 0f'51

l"`\

..~.:3 )

Sup=u'or Court ofCaliIc:':ti:, &':‘.l';' ofEr_'r Matsc _
state that parties has/oz (1) notified both the judicial arbitration and ADR coordinators; (ii)
cancelled the judicial arbitration hearing (iii) scheduled the ADR session within five months of
the previously scheduled judicial arbination hearing', and (iv) stipulated to a trial date, which is
not chore than six months from the previously scheduled judicial arbitration hearing.

(i) Stipulan'cns to Private ADR

peat-ing in propria persona stipulate
to ADR with the clerk of the court
se' management conference that
gll_ parties ot` the continued case

.-,.. ..

(l) Ii" a case is at issue and all counsel and each party ap
_ in _ssjrit_:i.pg _to :A.`Dl_l and Ele a completed Stipnlation and Order
et least ten (10) calendardaij's"h'e"fdre _l;hc 'fti‘st'st`:heduled ca
C<>v.l.°sr.e.e.¢¢$hall Ps_¢.><.>rttiev€d 90 ders- '111¢ court shall notify
managemenr.conferenee.____.__._ _..._ _._......-.....___..-. ...,._..-.___.._. --_.- -~_--

(2) _ It` counsel and each party appearing in propria persona are unable to agree upon an
appropriate ADR process, they shall appear at the case management conference

(3) Following an appearance at a case management conference hearing parties shall, within
21 calendar days , file a completed Stipulation to A_`DR and Proposed Order identifying`the name
of the ADR provider, date of ADR session and the names of those who will be in attendance at
the ADR session The completed Stipulet:lon to ADR. and Proposed Oréer shall be filed with die
court by plaintii:i:`s counsel 'Ihe parties, through ccnr-_sel, it' represean shall confer with the
court's M\ilti-Opticn'ADR Pr'oject ('M.'kP.) staff if they cannot agree on a provider PIaintiH`s
counsel,'shall additionally, send a copy of the completed Stipulation to thc comi's M.A.P. offices

within the same ill-day period.

(4) ' ‘All parties and counsel shall :pa.rticipate.in~“the. ‘A.DR process in good faith
(5)' 'l.`o maintain the quality of ADR. senices'the court requires cooperaticn.from eli parties, _ '~
counsel and A_DR..providers in completing ADR evaluation foms, and returning these forms to
the M.A,P. offices within 10 calendar days of the completion.ofthe ADR process

 

(6) °Al,l_r} Ho'_sn%m comma' 1 joli'm~'l'f'ru"efda‘d`~cn~eeseic._ p.....-, ___
the mediation process or the conduct of a mediator affiliated with the court's progrern, the court
In accordance with Cal.i;t`ornia Rules of

encourages them to speak directly with tile mediator first
ddte ss written complaints referencing the specific Rulc of

Court §3.865 ct §q., parties may also a
Com't alleg§l_h( violated1 to the Court' s Ciw'.l ADR Prog:am Cccr '"=tor. . (For complete
cr\).naieocourt.ctrq/a'rlflém.lt

 

 

' complaint procedure guidelines see court web site: wtwv.s-
(c)(4), the court in its

('7`) In accordance with the Codc of Civi.l Proccdnre, section 1033.5
discretion may allow the prevailing party at trial the fees and expenses of the .A.DR providerl

unless there is a contrary agreement by the parties

(j) Setting Short Cause Matters
al is 5 hours or less prior to the'con.-'erence, a
ays before the case management conference

l.f the parties agree that the time estimated for tri
and a copy immediately sent to the Master

written-stipulation-shnll be filed at~ieast 10 calendar d

in order to avoid the need to appear at that conference
Calendnr Coordlnator. In the absence of a stipulation, either party may tile a motion to.have t'ne

matter designated a "short cause" and set the case accordingly All such matters shall be
presumed short cause unless the contraryr is established atthe hearing on the motion.

(‘l:) l_,aw and Motion

Div ll -Rules 206 R=_vised Ulnoll

aw¢tatnm_ha,pg_a_cancern.nbmst

 

 

 

Case 3:19-cV-00344-RS Document 1-2 Filed 01/18/19 Page 16 of 51

Supcriar Court of Cali§'a.'r:ia, County of Se.n Mal=o

All la w and motion matters shall be heard by the regularly assigned Law and Motiou.judge.

(l) Setdcment Confereoces

All cases not assigned to arbitration or some othe
two settlement conference dates, the first of n’hi
the circumstances presented by the case
weeks prior to the assigned dial date.

r dispute resolution mechanism will be assigned
ch will be at the earliest practicable date under
, and die second within approximately two

Cases assigned to arbitration or other form of ADR. may be subjected to a settlement conference

prior to the_arb_itr_ation or _M_)R_ process, out will be_ assigned to a pre~nial settlement conference
nullifth erbitr.a_tiau/d.l.?l<. prc.<>sdii.r.e.fail.s.to.r.=so.lrc_'.:é_cése. ...-.

All cases which `fail to resolve by the trial date will be

subject to an additional settlement
conference on the trial date.

All settlement conferences shall be subject to the requirements specified in Local Rule 2.4.

(rn) Sauctions

Sanctions pursuant to CRC 2.30 shall be imposed for any violation of the civil case management
system rules 'l'he minimum sanction imposed shall be $150.00 payable to the court; sanctions
payable to the court may be larger where appropriate and will be in addition to appropriate

attorney fees and calendar changes, including any appropriate change in calendar status`of the
action

.a~,.~.,-:.
"'!‘e'i-: '

e conference only updn an
'h'~. .
:"" '

S:‘.netions mandated hereby may be waited by the judge conducting th
application showing good cause why sanctions should not be imposed

~ .
:.\.

w ‘ ._
'~{v,’

(Adopte¢ eEective luly l, 1996){An1cnded, effective Ianuary '1;2000) (A.mendcd, e&`ective lautu l, 2d03)

_"" (Amended eEective luly l, 2003) (A_rnencled, eEecri'/e Je.nuary l, 2005](P.mcnded. eEect.ive Iaouary 1, .2006)
-_*";: ' LArnended, effective Tanurry l, 2007) (Amended, eEective January 1,' 2010)

Rule 2.3.1 Orders to Show quse re: Disrnissals

""" "(r'i)"" "' v A lucang on an order to show cause why
the matter shall be set at the two year annivers

 

the case should not be dismissed for failure to prosecute
ary of the filing of the complaint and/or cross-complaint

(b) A.n order to show cause hearing shall be set 45 days after cou.rt‘s receipt of notice of settlement

(c) A.n order to show cause hearing regarding dismissals may be set by the court to achieve the
interests of justice and the inner disposition of the case.

(d) ~ A_n order to show cause hearin
ordered time frame-may-beheard durin
trial date may be assigned

g re: failure to complete judicial arbitration within the court-
g'tlie case management calendar." San‘cn'ous'r'r't€y be` iin'p"ds'e'd &iid a

(A.dopted, e&`ective Ianu:sry 1,2000) (A.rr,endcd, eEi'ective January l, 2003)(Amended, effective Jo.nuan/ l, 2006)

Rule 2.4 Settlement Conference

Reference: Californ.ia Rule of Cod.rt, rule 3.138.

Div ll - `Rulcs 207 Reviscd mann

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 17 of 51

Civil Appropriate Dispute F_teso|ution (ADF_t) information S_h__eet
Superior Cou_rl of Calilornia San l\flateo County `

Appropriate D1'sp1._1te__ Ftasoiution {AQB)_ is _a way_ o! _sol_ving legal prot_gla_ms without going to tnai All 1
types of disputes can be_ resolved through A_Dl§i `iha_ Coun` annour_a'gés you to use so'rn_e form oIADR
before you proce_ a'd to _t`rial_. Thé most popular fomt of Al_)_qis mediation i'h§ Mulri- -_t_)pti'_'o`r`) ADR Pro;'ect

can help you choose the option that' 1s best 101 your case en`d reier yo'i'i to a'n experienced ADR
provider

111/hai are ina Advamao'l-»§ 01 using Aon"1

.€1 Faster- Traditional litigation can t_aké years to complete but ADR usually takes
weeks or mo`nths. . 1

'ao Cheaper-' Farlias 'carl save ori altoir't'§ys' lea“s ari'éi litigation costs.
en " Mo`re conlrol & iiaxib)ln y -Partias choose the ADFi process most appropriate tor their cese.

eo Coopera t1ve & less sr_res`sr‘ul' ~ _ln mediation. part_ie_s cooperate to lind _a mutually
agreeable solution t_o their dispute

___What ar`e ihe' Dls`édvantaéés of Uslng AD_R'?'

ea You may ga to Cour_r anyway- lt you can_'t resolved" your paso using AD_R. you may still
have to spend time and money o`n your lewst'rii._. .

se Not tree`- Thé neutral's ohar§é' té§s' (e'>.'cap't tn tudicial arbitration), but you may quality--

_. »\

 

 

: . .........
!Ur‘lnancl..i did _~\A_ __{; ~` n »£_.'v__ `;r_ _1_-_

_ Are There t_?liiiara_g‘t ]$lnds ot ADFt?

ea » lvlediatlon- A neutral person imedlatm) helps the penies communicate clarilytacts,
identity legal issues, explore settlement options and agree on a solution that 15 acceptable to all
sides . _ . _ . `

ea °' Judicial A`rbitration- ls an informal hearing where aneulrat person (arbitrator) reviews
the evidence. hears arguments and makes a decision nn your case'. tn _ndn'-bindi_r_\giudicial
arbitration, parties have the right to reject the arbitrator‘ s decision and pr`ocead to trial For 1'111>1a
information r_eg_a_g_'dir_tg_ _]_L_r_di_cl_al arbitretmn, Pt_aa__sa`__ s_e_e tl_t_e attached she_et 01 _call (650} 363-4898.

w - Bindln_c'j' Arbitratton~ The parties agree ahead pt ltr_ne to _accapt the arbitrator‘_s_ decision `
as iinal. Pe'r_tles wh`o choose binding arbitration g'ive" up their ridht_' to g_o to Court aric_l th_e_it r_igl_'\t to
appeal the arbitrators decision. . - . . , _. . ,.. .= ..

. '?

ss Neutral Evaiuatlon- ,A neutral person (eyaluato_r) lisiens_ toth_e parties,- asks them
questions about their case, reviews éviden_c'e and mayhaar witness té_stEm `_i'l'y._ The evalualor
helps the parties identify the most important léga`|-' -1ssués- -t1'1 tii‘a`lr ease and glv'es lineman analysis
al the strengths and weaknesses ol each side s gasch Specia_l neutral evaluation guidelines are
available on the Court‘s wabsile al M_QQQQ_MLEQ

se Sett|emant Conterenca-Although `sir'nilar_tg, i'_n_e`t‘liation`, the neutral (a judge) may lake
mo_re gontrqt 111 encouraging parties to settle. Setlleme'n_t oqnie‘rencestake place at the
courthouse A|l ca`s'eshave" a mandatory settlenle'nl conlerence approximately 2a weeks before
tha trial _da'le. - -

.`.-\ '
. n

Fag: \all

Appropriate Dispute Fle'st_)'_luti_i_)n |nl_ormallo_n Sheet
F:¢m aam=slm Maudimy via ~ ' tc_Am\: 111 own ;'.1121]

LacalCo-.r. Forrn ADR- GV~ a plewS\p\¢mbzo. ZU\B] wmarv==.'l¢oén.mg

,. _- ..

 

Case 3:19- -
cv 00344-RS Document 1-2 Filed 01/18/19 Page 18 of 51

) .f"".
.. . ) p__
kin San Mateo Countyz

How Does Voluntarv Mediallon/Neuira_l Eva|u€tliot't WG\'
his ADFt lniormation Sheet

s the lawsuit (the plaintili) must include l

g the defendants in the case.

e at your first Case Management

'ne filing ot the complaint The lodge
AD¢'-t and ask

co Tho person who file
with the complaint when servin

cr All the parties in your case will meet with a iudg
Conterence (CMC), which is scheduled within 120 days oil
will speak to you about your voluntary ADFt options, encourage you to participate in
you to meet with Court AOFl slaii.

a ll you and the parties oecid
$ti;.')ulatrbn and 0rder t‘o ADR with the Court Cler‘¢<'
whom you have selected as your ADR neutral end the da
en You and the other parties can lind your own ADFl neutral

who ts en tha 'Oourt's ADR Panel.
o For a list ol Court ADR neutrals and their resumes,

vnvw.¢anmateooourt.orol~dr. (Go to 'Civil ADR Prograrn," 'Givi| AD

List” and click on any providers name.
§ li you decide to do ADR and file a Sn',ou/a=‘ibn and Ordar to ADR at least 10 days before
90 days to allow the parties

your first CMC. the Court will postpone (continue) your first CMC for
time to resolve the case using ADR. T'ne Clerh's Oiiice will send you a notice with your new

CMC date. .
a lMlhin 10days of completing At'JFl. you and your lawyer (it you have one) must Hll out
either an Evaluation By Attorneys or Client Evaluation and mellor lax it to the ADFl olt'ices al:
400 County Center, Court.~com EF, Ftedv.'oc-d (€50§ 599-175¢ (iax_t.

Do l Have to Pag to Use ADFi?

olin lo al'dirécti'y.'i'lowe`vér, y`ou do' not
ndatory settlement conlerence

i)(S) states that you must tile a

e to use ADFl, Local Flule 2.3(
know both

s Oliice. This form lets the Court
te ol the ADFi sassion.

lor the case or use a neutral

visit the Court's websile at
;=l P_rograrn Panelist

Cfty, C.i. 94~’.152;
.

tea Yes. ‘r'ou and the other parties will pay theA
have to pay tha Court lor either iudoial arbitration or lor the ma
that is scheduled belo_re your triat.

en ii you expect_to have _dilliculty paying_the ADFl prov‘lde_r's lee, ask the ADR Coordinator
tor a tinanoial'aid-application.~You witt need to till outthis appll:`:ation'to determine whether or not
you quality lot financial assistance '

munity mediation organization, the
d by P.GRG‘s panel ot

arties asc can take their case to the oorn
'a.r\d. iees,~ contact

ln San Mateo Gounty, p

' .Penihsola'Gonliiot‘l=tasetution Cantar'('~PCt'-le'.),’and have their case mediate
i._f....;":nd.ex_=t'adeot;'é ' untaermediators~.'“£o iaa.rn'more~aboot programs
PCBG's Menegerol Mei;liation Ftrograrns at to:u; oio~o$‘$€.

. ...-.__..`,, ,_

For more inlormatlon, visit th_e court websiie atwww.sanmeteocourt.oraladr or contact tha
Multi-Option ADR Prolect: 400 Courtty Center. Courtroom 2F, Fledwood City. CA 94053.
(eso) 599-1754

(650) 599'-1076,~`(650) 363-4148-1 ram
Fa:e? all

Appropriate Dispule Resolution lnlorrnation Sheet
Fcu.'\ adapted m bluan the [C.\ F.\dl at com §:\.21\] local C.‘.u¢t r‘-or:o ADF.c'l~l (New 51 ptl .rbu. lot ill Mw'-Ilrr\lfl Wm~d'tt

 

ron

O\DO¢`JO\U\J>WN

oo~..to\m.t>mt\>»-c>_\ooo\to\mawto~

Case 3:19-cV-00344-RS Document 1-2

Arlo Garcia Uriarte, SBN 231 764
Un Kei Wu, SBN 270058
Ernesto Sanchez, SBN 278006
Daniel P. lannitelli, SBN 203388

Jonathan S. Rebong, SBN 235683
LIBERA'rtoN an GR_ouP, P.c.
2760 Mission Street

San Francisco, CA 941 10
Telephone: (415) 695-1000
Facsimile: (415) 695-1006

Attomeys for Plaintiffs
ELIAS YAMIDO, MARK SIBAYAN
and 'I`HELMA YAMIDO

Filed 01/18/19 Page 19 of 51

s END©RSED FBLED
SAN MATEO COUNTY
DEC l 4 20l8
l Cleri¢ of the Superior Court

By: ANTONIO R. GERON[MO
Deputy Clerit_

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF SAN MATEO'- UNLIM.|TED JURlSDlCTION

EL[AS YAMIDO, MARK SIBAYAN
and THE,LMA YAMIDO, on behalf of
themselves, others similarly

situated and the general publlc,

Plaintil’fs,
vs.

FLYING FOOD GROUP, LLC and
DOES_ l-IO, inclusive,

Defendants.

 

 

CageNumber: 18 c l V 0 6 6 96

CLASS ACTION COMPLAINT

(1) FAILURE To PAY ALL HOURS
woRKEI)

(2) FAILURE To PAY 0VERTIME
COMPENSATION

(3) FAILURE TO PAY
COMPENSATION FOR MEAL
PERIQD vIOLATIONS

(4) FAILURE To PAY
COMPENSATION FOR REST
PERIOI) vIoLATIONS

(5) WAGE STATEMENT vIOLATIONS

(6) FA!LURE TO PROVIDE PAID SICK

~DAYS

(7) FAlLURE To REASONABLY
PERMIT USE 0F sEATs

(8) WAITING PENALTIES

(9) PRIVATE ATTORNEY GENERAL
ACT, CAL. LAB. CODE § 2698, ET
SEQ.

(10) UNFAlR cOMPETITION IN
vloLATIoN oF CAL. BUstNEsS .
AND PROFESSICNS cone §§ 17200,

'ET. sF.Q.

JURY TRlAL DEMANDED

 

 

Class Complaint: EIias Yamido, Mark Sr`bayan and Thelma i’crmr'do v. Flying Food Group, LLC

 

 

 

 

LQ

\GOO\|O\U'¢J§

10
ll

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 20 of 51

Plaintiffs ELlAS YAMIDO, MARK SIBAYAN and THELMA YAMIDO (collectively,
“PLAINTIFFS") submit this class complaint on behalf of themselves and on behalf of others
similarly situated, as follows:

' l. lNTRODUCTlON & J'URlSDlCTION

 

l. This class action is instituted for the purpose of prosecuting claims under
Calil`omia Labor Code (“Labor Code"’) §§ 201~204, 221, 223, 226.7, 246, 351 and 2698, er seq.,
Califomia Business and Professions Code (“Bus. & Prof. Code") §§ 17200, er seq., (Unfair
Practices Act), Labor Code §§2698, el .s'eq. (Private 'Attorney General Act of 2004 or the
“PAGA”) and Cal,.Code Regs., tit. 8, § 1 1050 (“Wage Order No. 5"). Wage Order No. 5 is the
wage order that applies to the industry that DEFENDANTS are engaged in.

2, This class complaint challenges systemic illegal employment practices by
Dcfendant FLY[NG FOOD GROUP, LLC (“FFG") and DOES l-iO'("DOE DEFENDANTS”),
inclusive (collectively, “DEFENDANTS") resulting in violations oi` the Labor Code, Bus. & Prof.
Code and Wage Order No. 5.

3. PLAlNTlFFS are informed and believe and based thereon allege that

'DEFENDANTS have engaged in among other things, a system of willful violations of the Labor

Code, Bus. & Prof. Code' and Wage Order No. 5 by creating and maintaining policies, practices,

and customs_that knowingiy deny employees, such as PLAINT[FFS and putative class members;

_ (l) wages for all hours worked; (2) overtime compensation; (3) meal periods and compensation

for denied meal periods; (4) rest periods and compensation for denied rest pcriods; (5) accurate,
itemized wage statements; (6) waiting time penalties; (7) paid sick days and (8) reasonable use of
seats

4. Jurisdiction is proper in this Court because the alleged damages exceed
$25,000.00.

5. Venue is proper because the events and transactions which are the subject of this

class action occurred in San Mateo County, State of Calit`ornia.

2

 

 

Clnss Complnint: Elirrs 1’crmido. Ma)'kSibayr/rr and Tlrelma l'arm'do \', F{t'ing Food Group. LLC

 

 

_ .._.______ ____ ___ . __.....__.__!__.___.._._ .__.. _._ _.....…

N

\OCD\|C\U\-l§

10
ll
12
13

15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 21 of 51

lI. PARTIES

6. PLAlNTl.FFS are competent individuals who are current or former full~time
hourly paid, non-exempt employees of DEFENDANTS.

' 7. DEFENDANT FFG is a Delaware limited liability company headquartered in
Chicago, ll and authorized to do business in the State of California. FFG is in the business of _
airline and non-airline catering with operations in more than a dozen locations in the United
States. FFG conducts business operations, and maintains 2 offices in Burlingame, CA.

8. PI_AINTI_FFS are ignorant as to the true names and capacities of the defendants
sued herein as DOE DEFENDANTS and therefore sue these by such fictitious names and
capacities. PLAlNTlFFS will seek leave of court to amend this class complaint and`include the
actual names of these fictitiously named DOE DEFENDANTS, if or when they are ascertained

9. DEFENDANTS are, at all relevant times, the employer of PLAINTIFFS who are
bound by the Labor Code, the Bus. & Prot`. Code and Wage Order No. 5.

lO. At all relevant times, DEFENDANTS exercise(d) direct control over the wages,
hours, and working conditions of PL.AINTIFFS.

ll. At all relevant times, the actions of PLAINTIFFS’ supervisors, managers, and/or.
other employees of FFG were ratified by DEFENDANTS and that the employees, owners,

supervisors, agents, and managers of FFG acted within the course and scope of their employment

iii. CL_ASS ACTloN ALLLGATioNS
Del`iuition: PLAlNTl.FFS bring this action on behalf of themselves and a putative class of
similarly situated employees pursuant to Califomia Code of Civi l Procedure § 382. The putative

class is defined as:

“All current and former hourly o_r non-exempt employees of
DEFENDANTS who worked in the State of Calil`ornia at any time
from four (4) years preceding the date ol' filing of this action through
the entry of final judgment in this action (“C|ass Period”).”

` 3

 

 

Class Coiiip|aiut: Eli'as l'a))iido. Mcirk Sibayan and Nielmci )'ami'do v. Flyi'ng Food G'raup. LLC

 

 

O\OOO\)G\lll-PL¢JN-

N N N N N N N N N -_ -- _» »- -- ._ _ .... ._ ._..
00 `-l O\ Ui h w N '-' O \O 00 `l 0’\ Ll\ ~D»` 103 N '-‘

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 22 of 51

12. Numerosity and Ascertainability: 'The members of the class are so numerous that
joinder of all members would be impractical, if not impossible PLAINT[FFS are informed and
believe that there are over 500 employees working for DEFENDANTS, more than half in
Ca|ifomia. The identity of putative class members is readily ascertainable by review of
DEFENDANTS‘ records.\Notice can be provided to DEFENDANTS’ employees using
techniques and a fomi of notice similar to those customarily used in class action lawsuits.

I3. PLATNTIFFS and putative class members were denied and are continuously being
denied by DEFENDANTS compensation for: (l) all hours worked (at regular and overtime rates),
(2) missed or inadequate meal periods; and (3) missed or inadequate rest periods As a result,
PLATNTLFFS and putative class members are owed all unpaid compensation plus interest and
applicable penalties.

14. PLAINTLFFS and putative class members were denied and are continuously being
denied by DEFENDANTS of paid sick days and reasonable use of seats which is pemiitted by
their nature of work.

15. Adequacy of Representation: PLAiNTlFFS are members of the putative class

identified above. PLAINT[FFS do not have any known conflicts of interest with other putative

class members; they will prosecute the case vigorously, not just for themselves, but for the overall

benefit of the putative class. PLAINT[FFS will fairly and adequately represent and protect the
interests of putative class _members. PLAINTll-`FS` counsel is competent and experienced in
litigating wage and hour class actions.

l6. Superiority of Class Action: A class action is superior to all other available
means of fair and efficient adjudication of this controversy lndividual joinder of all putative class
members is not practicable, and questions of law and fact common to the putative class
predominate over any questions affecting only individual members of the class. DEFENDANTS’
employees have been damaged and are entitled to recovery because of DEFENDANTS’ unlawful
policies and/or practices described herein. Because the damages suffered by individual putative
class members may be relatively small, albeit significant, the expense and burden of individual

litigation make it impractical for most putative class members to seek individual redress for the

4

 

 

Class Coinplaint: Elia.r Yamido. Mcirk Si`baj»'wi and Tlielma l’amido v. Fli’ing Food Gi'oup. LLC

 

 

....._._..,..,___- _. ._ ,... _... ___ ..._

_. _, _____.,,_,.._...-__-____ ... .».__ ..__._._.____..

Case 3:19-cV-00344-RS Document 1-2 Filed 01/18/19 Page 23 of 51

wrongful conduct alleged Class action treatment will allow those similarly situated persons to l
litigate their claims iii the manner that is most efficient and economical for the parties and the
judicial system.

17. The Labor Code and Wage Order No. 5 are broadly remedial in nature These laws
and labor standards serve an important public interest in establishing minimum working
conditions and standards in Califomia. These laws and labor standards protect the average
working employee from exploitation by employers who may seek to take advantage of superior
economic conditions and bargaining power in setting onerous terms and conditions of
employment

18. The nature of this action and the format of` laws available to PLAINTIFFS and '
members of the putative class identified herein make the class action format a particularly
efiicient and appropriate procedure to redress the wrongs alleged herein. lf each employee were
required to file an individual lawsuit, DEFENDANT FFG, a limited liability company, would

necessarily gain an unconscionable advantage since it would be able to exploit and overwhelm

` the limited resources of each individual plaintiff with its vastly superior financial and legal

resources Requiring each putative class member to pursue an individual remedy would also
discourage the assertion of` lawful claims by employees who would be disinclined to file an action
against their fenner and/or current employer for real and justifiable fear of retaliation and
permanent damage to their careers

I9. The prosecution of separate actions by individual putative class members, even if
possible, would create a substantial risk of` (a) inconsistent or varying adjudications with respect
to individual putative class members against the DEFENDANTS, which would establish
potentially incompatible standards of conduct for the DEFENDANTS, and/or (b) adjudications
with respect ~to individual putative class members which would, as a practical matter, be
dispositive of the interest of the other putative class members not parties to the adjudications or
which would substantially impair or impede the ability of DEFENDANTS’ aggrieved employees

to protect their interests Funher, the claims of` the individual members of the putative class are

5

 

 

Class Coinplaint: Eli`as i'aml`do. !t'[ark.S'r‘baya)i and The/ma l'rimido i'. Fl_ving Food G)'oup, LLC

 

 

 

L¢.l

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 24 of 51

not sufficiently large to warrant vigorous individual prosecution considering all of the
concomitant costs and expenses

20. Common Question ol` Law and Fact: There are questions of law and fact
common to putative class members that predominate over any questions affecting only individual

members of the class These common questions of law and fact include, but are not limited to'.

\OO°\IO\U'I-ld

a. Whether DEFENDANTS have failed to compensate PLAINTI.FFS and putative
class members for all hours worked;

b, Whether DEFENDANTS have failed to compensate PLAlNTlFFS and putative
class members for all hours worked at the correct overtime rates where applicable;

c. Whether DEFENDANTS have failed to provide compensation to PLAlN'I`IFFS
and putative class members who were not provided meal periods in accordance with
applicable law;

d. Whether DEFENDANTS have failed to provide compensation to PLAINTIFFS
and putative class members who were not provided rest periods in accordance with
applicable law;

e. Whether DEFENDANTS have provided accurate and lawful wage statements to
PLAINTIFFS and putative class members or have failed to do so because of the violations
alleged herein`;

f. Whether DEFENDANTS failed to provide PLAlNTlFFS and putative class
members paid sick days;

g. Whether DEFENDANTS failed to reasonably permit use of seats to PLAINT[FF
Thelma Yamido and similarly situated members of the putative class; and

h. Whether DEFENDANTS owe waiting time penalties to separated PLAlNTlFI-`S
such as PLA [NTll-`FS Mark Sibayan and Thelma Yamido and similarly situated putative
class members for failure to provide the compensations described herein.

21. Typicality: PLAINTI,FFS’ claims are typical when compared to the potential

claims of all putative class members PLAINTlFFS complain of the same exact types of

violations allegedly"suffered by the putative class, The main differences only relate to the extent

6 .

 

 

Class Complaint: Elias Yamido. Ma)'k Sibayrm and Thelma Yamido v. lifting Food Gr'oup. LLC

 

 

 

 

 

\O®\IG\U\AL¢JN--

NNNN-NNNNN_-.`__.__._.._._._
oo~lo\m-o»wN--Q\ooo\zc\m.n-wro-o

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 25 of 51

of damages suffered. PLAlNTlFFS are members of the putative class and have suffered the

alleged, class-wide violations described herein.

lV. STATEMENT OF FACTS

22. PLAINT[FFS and putative class members are current or fortner employees
assigned to different departments at DEFENDANTS’ location at 810 Malcolm Road, Burli_ngame,
CA 940|4 (“Malcolm Rd. location”).

23. PLAINTIFF Elias Yamido (“ELIAS") is a current full-time porter assigned to the
warehouse/dish room department He started working for DEFENDANTS on or about August 12,
2016.

24. As a porter, PLAINTIFF ELlAS performs work on the lsl and 2“‘l floors of the
main building at the Malcolm Rd. location. On the Z“d floor, PI.,'AINTIFF ELIAS covers the
following areas; the cafeteria, offices, and the men`s and ladies’ rest rooms. On the ground floor,
PLAINTIFF ELIAS works in the kitchen, storage, and dumpster area. PLAINTIFF ELlAS
performs various tasks: detailed cleaning of the men's and ladies’ rest rooms; rep|enishing
supplies, picking up cooked food from the kitchen to- take up to the cafeteria to be served, picking
up from the dishwashing room fresh plates, utensi|s, and trays to be used in the lcafeteria, clean
and keep tidy 17 tables in the cafeteria after every use; vacuum floors of 6 offices; and clean the
warehouse During his shift, PLAINTIFF ELLAS is the only porter charged with these tasks. The
porter who takes over for PLAINT[FF ELIAS after his shift covers the same areas and performs
the same tasks.

25. PLATNTIFF Mark Sibayan (“SlBAYAN") is a fenner full-time beverage
assembler assigned to the assembly/equipment liquid set up department He worked for
DEFENDANTS from on or about .lune l l, 2016, up to December 23, 2016.

26. As beverage assembler, PLAlNTIFF SI`BAYAN worked at different beverage

assembly areas in the main building at the Malcolm Rd. location. The assembly areas are in the

basement and Z"d floor, while the transportation area to load the assembled beverage carts and

boxes is on th`e lst tloor. For each shift, there are 2-3 beverage assemblers. At the start of their

shifts, beverage assemblers are given airline assignments which determine the number of
7

 

 

Class Complainl; Elias }'amido. Mcirk Sibayan and Thelma }’¢um'do \". I"{i»i)ig Food Gr¢mp. LLC

 

 

_, .._.__._.. v__

 

 

O\U\AWN

Case 3:19-cV-00344-RS Document 1-2 Filed 01/18/19 Page 26 of 51

beverage carts and boxes to prepare (approximately between 25 to 50) and the location of the
assembly areas to work at. PLAINTT.FF SfBAYAl\I and his fellow assemblers gathered clean carts
that they need from the dishwashing area on the 2“d fioor. With 25 to 50 carts in tow,
PL.AH\lTl`FF SIBAYAN and similarly situated putative class members proceeded to the
designated assembly area for the day. After assembling, PLAlN'I`[FF SlBAYAN took the
assembled carts and boxes to the transportation areas on the ground floor for loading to delivery
trucks

27. PLAINTIFF Thelma Yamido (“THELMA") is a former full-time station attendant
(food preparer) assigned to the food production department PLAINTIFI-` THELMA worked for
DEFEDANTS from on or about August 12, 20|6, up to on or about May 24, 20l7.

28. As a food preparer, PLAINT[FF TH.ELMA worked primarily at the food
production area located on the ground floor of the main building at the Malcolm Rd. location, ln
her shift PLAINTIFF THELMA worked with about 50 food prcparers, each tasked with
preparing 15-20 trays of food consisting of a main course, salad, fruits, and dessert. At the start of
their shifts, food preparers attend daily meetings where they are given the menu for the day. After
the meeting, PLAINTIFP THELMA gathered fresh trays and plates from the dishwashing room
on the Z"d floor to use in preparing food. PLA[NT[FF THELMA then procured frozen entrées and
raw materials (such as vegetables and fruits and other ingredients) from the freezer area/pantry
and starts preparations (i.e., thawing and microwaving of frozen entrées, cooking and baking,
peeling and slicing of vegetables and fruits). Throughout the food preparation, PLAINT[FF
THELMA and similarly situated putative class members worked on their feet_ Atter finishing
their assigned 15-20 trays, PLAINT[FF THELMA and the other food preparers are required to
assist others if they are behind and need to finish Because of their hectic work schedules

29. _ DEFENBANTS, as a matter of policy and practice, utilize a rounding system to
calculate the daily compensation owed _to PLA[NTIFF_S and putative class members
DEFENDANTS’ use of rounding operates to underpay putative class members in the aggregate
and is therefore unlawful. PLAINTLFFS and putative class members are owed wages at regular

and overtime rates because of DEFENDANTS` unlawful rounding policy and practice

8

 

 

Class Complnint: Elias )'amido. Marlr Sibaylm and Thelma l'amido v. F/,vi`ng Food Group, LLC

 

 

 

 

\DOO\IO\LAJ>&¢JN--

NNNNNNNNN_-._.__..__.,_.._.._._
oo\io\ui.t:~wN-o\ooo\io\u-Awt~.)--Q

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 27 of 51

30. Due to their heavy workload (i.e., numerous tasks sometimes to be performed at
multiple locations), hectic assignments (i.e., multiple airlines to prepare food and beverage for),
shorthandedness of staff (i.e., there are no relievers to cover employees who need to go on meal
period or rest period) and other constricting situations (t'.e., if food is ready in the cafeteria or if
the cafeteria itself is already open), PLAINT|FFS and putative class members are not able to take
their meal periods in a timely_. complete, and proper manner. DEFENDANTS had no policy to
pay PLA lNTIFFS and putative class members meal period compensation

31. PLAlNTlFFS and putative class members do not get their rest periods for the same
reasons listed above regarding meal period violations: their workloads are heavy; their work
assignments are hectic, and the staff is almost always shorthanded. PLAINTIFFS and putative
class members barely have time to take restroom breaks, let alone take full meal periods and rest
breaks. DEFENDANTS did not have a policy to pay PLAINTI_FFS and putative class members
rest break compensation

32. The wage statements issued by DEFENDAN'I`S are inaccurate because of the
rounding policy and practice and because the additional compensation due to PLAINTIFFS. and
putative class members for meal and rest period violations are not reflected in the wage
statements '

33. PLAINT[FFS and similarly putative class members started working for
DEFENDAN'I`S alter July l, 2015 and have worked for DEFENDANTS for 30 or more days
within a year from the commencement of their employment ln view of these, PLAlNTIFFS and
similarly situated putative class members are entitled to paid sick days. However,
DEFENDANTS failed to provide PLAINT[FFS and putative class members paid sick leaves

34. The nature of PL,AINT!FF THELM'A’S work reasonably permitted use of seats.
However, throughout PLAINTIFF TH'ELMA`S shift, she and similarly situated current and
fortner food preparers stand while working DEFENDANTS failed to reasonably permit
PLAINTIFF THELMA and similarly situated putative class members to use seats while working

35. ' Putative class members who are no longer employed by DEFENDANTS, like
PLAINT[FS SIBAYAN and THELMA, are owed waiting time penalties because upon their

9

 

 

Class Complaint: Elias Yamido. Mark Sibayan and Thelma l'amia'o v. F lying I~`ood Group, LLC

 

 

 

lO
ll
12
13
14
15
l6
l7
l8
19
20
21
22
23
24
25
26
27
23

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 28 of 51

separation, they were not paid all the monies and compensations owed to them including wages,
overtime compensation, and meal and rest period compensations.
V. CLAIMS FOR REL|EF
FIRST CAUSE- OF ACT|ON
y (Unpuid Wages)
By PLAlNTlFFS and Putative Class Members against DEFENDANTS

36. PLA[NT|.FFS reallege and incorporate by reference the allegations of paragraphs
above.

37. Pursua_nt to Wage Order No. 5 and Labor Code §§ 204, 500 and l l94,
DEFENDANTS are required to compensate PLAINT[FFS and putative class members for all
hours worked. l `

38. As a result of DEFENDANTS’ unlawful rounding policy, DEFENDANTS have
failed to pay PLAIN'I`IPFS and putative class members for all hours worked.

39. w PLAlNTlI"FS request relief as described below.

` size_<)_ui)_c_iu)_sr_fmac'ngu
(Unptrirl Ovem'me Compensation)
By PLAINTIFFS and Putative Class Members against DEFENDANTS

40. PLAINTIFFS reallege and incorporate by reference the allegations of paragraphs
above. -

4 l. As a result of DEFENDANTS' unlawful rounding policy, PLA[NTI.FFS and
putative class members have been deprived overtime compensation in an amount to be
detennined at trial, and are entitled to recovery of such amounts, plus interest thereon, under
l..abor Code § l 194.

42. Pursuant to Wage Order No. 5 and Labor Code §§ 500, 510, and l 194,

PLAlN'l`lFl-`S and putative class members are owed overtime compensation for all overtime hours

work.

43. PLAlNTlFFS request relief as described below.

10

 

 

Class Complaint: Elr'cls }'amido. Ma)'lr Sibrryrm and Ntelma Yamido v. ["I,ving Food Group, LLC

 

 

som\io\m.t>ce~_

NNNNNNNNN._-_.__._._.._._._._
-oo`lc\kh-¥>LHN-Q\DOO\|¢\.LAAWN--O

Case 3:19-cV-00344-RS Document 1-2 Filed 01/18/19 Page 29 of 51

THIRD CAUSE OF ACTION
(Failure to Pn y Compensrrtion for Meal Periorl Vr`r)lations)
By PLA]NTIFFS and Putative Class Members against DEFENDANTS

44. PLAlNTlFFS reallege and incorporate by reference the allegations of paragraphs
above.

45. Pursuant to Labor Code § 226.7(3) and Wage Order No. 5, DEFENDA~NTS are
required to authorize and permit employees such as PLA[NT|FFS and putative class members
uninterrupted meal periods of 30 minutes for work periods exceeding 5 hours and a second
uninterrupted meal period of 30 minutes for work periods exceeding 10 hours. Furthermore, meal
periods must be provided in a timely fashion.

46. DEFENDANTS fail and refuse to authorize or permit PLA[NTI.FFS and putative
class members adequate 30-minute meal periods in violation of Labor Code § 226.7(a) and Wage
Order No. 5. l

47_ DEFENDANTS further violate the aforementioned Califomia statutes and orders
by failing to pay PLAINTIFFS and putative class members one (l) hour of pay at their regular
rate of pay for each work day that meal periods were required but not provided

48. DEFENDANTS have no established policy or practice to track meal period
violations or to pay meal period compensation when required

z 49. PLA|`NT[FFS request relief as described below.
trouan cAusn or AcrroN
{ F ailure to Pa y Comperrsrttr'on for Res! Perr'od Viola!ions)
By PLAIN'I`[FFS and Putative Class Members against DEFENDANTS

50. PLAlNTIFFS reallege and incorporate by reference the allegations of paragraphs
above.

5 l. Pursuant to Labor Code § 226.7(a) and Wage Order No. 5, DEFENDANTS are
required to authorize and permit employees such as PLAINTIFFS and putative class members the
opportunity to take rest periods based upon total hours worked, at a rate of 10 minutes net rest

time per 4 hours worked or major fraction thereof, with no deduction from wages.

ll

 

 

Class Comp laint: E/ias l'amido. MnrkSibrtyan and The/nm l'arm`da v. Fl_ving Fooa' Group. LLC

 

 

 

 

`lU\U*l-BL»J

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 30 of 51

52. DEFENDANTS fail and refuse to authorize, and permit PLAlNTlFFS and putative
class members lO-minute rest periods for every four (4) hours worked,'or major fraction thereof,
in violation of Labor Code § 226.7(3) and Wage Order No. 5.

53. DEFENDAN'I`S violated Labor Code § 226.7(3) and Wage Order No. 5 by failing
to pay PLA[NTIFFS and putative class members one ( l) hour of pay at their regular rate of pay
for each work day rest periods are required but not provided.

54. DEFENDANTS have no established policy or practice to track rest period
violations or to pay rest period compensation when required v

55. PLAINTIFFS request relief as described below.

FIFTH CAUSE OF ACT[ON
7 (Wuge State/item Vl'ola!ions)
By PLAINT[FFS and Putative Class Members against DEFENDANTS

56. PLAINTIFFS reallege and incorporate by reference the allegations of paragraphs
above.

57.‘ DEFENDANTS fail to issue PLAINTIFI_~`S and putative class members accurate
itemized wage statements that properly and accurately itemize the number of hours worked and
the actual payment due in violation of Labor Code § 226(a) and Wage Order No. 5.

58. DEFENDANTS knowingly and intentionally fail to comply with Labor Code §
226(3) and Wage Order No. 5 causing damages to PLA[NT[FFS and putative class members

59. These damages are difficult to estimate Therefore, PLAINTIFFS elect to recover

liquidated damages of $50.00 for the initial pay period in which the violation occurred and

$100.00 for-each violation in subsequent pay periods, pursuant to Labor Code § 226(e), up to the
statutory maximum amount of $4,000.00, plus reasonable attomeys’ fees and costs.
60. PLAlNTIFFS request further relief as described below.
///
///
///
///

12

 

 

Class Complaint: Elias l'amido. Mark Sibayan and Thelma l'amido v. I."I_vi)ig Food Gronp, LLC

 

 

 

l\)

\DUJ\|¢\U\J=~L»J

10
ll
12
l3
l4
l5
16
l7
18

20
21
22
23
24
25
26
27
28

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 31 of 51

SlXTH CAUSE OF ACTION
(F ailure to Provr°de Pm'rl Sick Days)
By PLAINTTFFS and Putative Class Members against DEFENDANTS

61. PLAINTIFFS reallege and incorporate by reference the allegations of paragraphs
above. v

62. Labor Code § 246 (a)( l) provides that “(A)n employee who, on or alter July l,
2015, works in Califomia for the same employer for 30 or more days within a year from the
commencement of employment is entitled to paid sick days as specified in this section."

63. PLAINT[FFS and similarly situated putative class members started working for
DEFENDANTS after July l~, 2015 and have continued working for DEFENDANTS for 30 or
more days within a year from the commencement of their employment PLAINTlFFS and
similarly situated putative class members are therefore entitled to paid sick days.

64. DEFENDANTS failed to provide paid sick days to PLA_TNT[FFS and similarly
situated putative class members

' 65. PLAINTI]~`FS and putative class members request further relief as described

below.
SEVENTH CA§SE OF -AC'I`ION
(F ailure to Reasonably Permil Use ofSears)
By PLA|NTIFF THELMA and Similarly Situated Putative Class Members
l Against DEFENDANTS
66. PLA|'NTIfFF THELMA realleges and incorporates by reference the allegations of
paragraphs above. l

67. Wage Order No. 5 § 14(A) provides that “(A)ll working employees shall be 1
provided with`suitable seats when the nature of work reasonably permits the use of seats.”

68. Th.roughout PLAINTLFF THELMA’S shiit, she and similarly situated current and
former food preparers were standing while working, while the nature of their work reasonably

permitted the use of seats.

134

 

 

Class Complaint: Elias )'amido. Mark Sibaymi and Thelma l'amida v. F(\'irrg Food Groirp. LLC

 

 

 

___.___-<d_,..._,__.......__._... . _. . ... ..__.._.

\l

O\L!i~l=~t,.)~

Case 3:19-cv-00344-_RS Document 1-2 Filed 01/18/19 Page 32 of 51

69. DEFEN DANTS failed to allow and provide PLAlNTlFF THELMA and similarly
situated current and former food preparers suitable seats in violation of Wage Order No. 5 §14.
70. PLAINTIFFS request further reliefas described below.
EIGHTH CAUSE OF ACTION
(Wm'lr'ng Tr`me Penalties)
By PLAINTIFFS SIBAYAN and THELMA and Similarly Situated Putative glass Members
against DEFENDANTS
71. PLAlNTl_FFS SIBAYAN and THELMA realleges and incorporates by reference
the allegations of paragraphs above.
72. PLA[NT[FF SlBAYAN quit working for DEFENDANTS on or about December
23, 2016 while PLAINTlFF TH'ELMA resigned on or about May 24, 2017.
73. Labor Code § 201 requires an employer who discharges an employee to pay all
compensation due to that employee immediately upon discharge
74. Labor Code §' 202 requires an employer to pay all compensation due to employees
who quit within 72 hours of that employee quitting, unless the employee provides at least 72

houls’ notice of quitting, in which case all compensation is due al the end of the eniployee`s final

day of work.

75. Labor Code § 203 provides that if an employer willfuily fails to pay compensation
as required by § 201 or § 202, then the employer is liable for4 waiting time penalties in the fonn of
continued compensation of up to 30 work days.

76. DEFENDAN'I`S willfully failed and refused to timely pay compensation to
separated Plaintiff Reyes and putative class members at the end of their employment.

77. As a result, DEFENDANTS are liable to PLAINTIFFS SlBAYAN and THELMA
and similarly situated putative class members for waiting time penalties, together with interest
thereon under Labor Code § 203.

///
///
///

14

 

 

Class Complaint: Elias }'ami¢lv. Ma)'k Sibayrm and Wiel)na l'amido v. Fl_ving Food Group, LLC

 

 

 

 

 

hb)

\DOO\|C\U)

10

12
13

15
16
17
18

20
21
22
23
24
25
26

~27

28

Case 3:19-cv-0034‘4-RS Document 1-2 Filed 01/18/19 Page 33 of 51

NINTH CAUSE OF ACTION
(Civil Penalties Pursuunt fo Prr'va!e Attomey Gen eral Acl)
(Labor Code §§ 2698, er seq.) g
By PLAiNTn=Fs and Putative class Members Againsi DEFENDANTS

78. PLA]N_TlFFS reallege and incorporate by reference the allegations of paragraphs
above.

79. Pursuant to the PAGA, the foregoing violations of statutes and regulations permit
PLAINTIFFS to recover civil penalties through this action. The PAGA imposes a civil penalty of
one hundred dollars ($100) per pay period, per aggrieved employee for initial violations, and two
hundred ($200) per pay period per aggrieved employee for subsequent violations for all Labor
Code provisions for which a civil penalty is not specifically provided.

80. l)EFENDANTS’ violations of Califomia wage and hour laws enable
PLAIN'I`II~`FS to recover civil penalties as aggrieved employees on behalf of themselves and other
current and former employees of DEFENDANTS.

81. PLA[NTlFI-`S have complied with the procedural requirements specified in Labor
Code §2699.3. PLA[l\lTl`FFS have therefore exhausted all administrative procedures required
under Labor Code §§2698, 2699 and 2699.3, and are justified as a matter of right in bringing
forward this cause of action.

82. On August l, 2018, PLAlNTlF[-`S, through counsel, pursuant to the PAGA, sent
via certified mail a letter~notice of violations to the LWDA, as required by Labor Code §26_99.3.
A copy of this letter»notice is attached to this Complaint as Exhibr't “A. ”

83. Sixty-frve (65) calendar days have passed since the postmark date of
PLAINTIFFS' notices and the LWDA has not notified PLAINTIFFS’ counsel that it does not
intend to investigate the allegations Pursuant to Labor Code §2699.3 (a)(2)(A), PLAIN'I`[FFS
may commence a civil action pursuant to Labor Cod_e §2699. _

84. As a result of DEFENDANTS’ violation of numerous provisions of the Labor
Code, PLAINTIFFS seek all civil penalties, reasonable attomey’s fees and costs available

pursuant to Labor Code §2699.

15

 

 

Class Complnint: Elias Yamido. Mark Sr`bnyrm and The/ma Ycrmido v, Fi_ving Food Gr'onp. LLC

 

 

WOO`.|O’\U'\AL)JN-

NNNNNNNNN_.__`._._......_.._,_.._
oo\taxm;>wN~O.\Ooo`tQ\mamN»-O

Case 3:19-cv-OO344-RS Document 1-2 Filed 01/18/19 Page 34 of 51

85. PLAINTI.FFS are likely to have evidentiary suppon, after research and reasonable
opportunity for further investigation and discovery, to further prove penalties and violations
PLAlNTl]~“FS will amend this complaint if appropriate and required to seek all applicable
penalties for violations which the LWDA has failed to investigate and/or failed to issue a citation.

86. Pursuant to Labor Code §2699(i), PLAINTIFFS; as aggrieved employees on
behalf of themselves and other current and former employees of DEFENDANTS, should be
awarded twenty-five percent (25%) of all penalties due under Califomia |aw, interest, attomeys’
fees and costs. The LWDA should be awarded seventy-five percent (75%) of the penalties due
and awarded. .

TENTH CAUSE or AcTioN
(Unfair Competitr‘on in Wolafiorr of Cal. Brrsr'ness rmrl Prr)fe_ssions Corle §§ I 7200 et. seq.)
By PLAtNTIFFs and Putative class Members
against DEFENDANT FLYING FOOD GROUP, LLC
`87. PLAlNTlI-`FS reallege and incorporate by reference thermallegations of paragraphs
ab_ove. t 1 1

88. Bus. & Prof. Code § 17200, er seq. prohibit acts of unfair competition including
any “unlawful and unfair business practices."

89. The conduct of DEFENDANT FFG, as alleged herein, has been and continues to
be unfair, unlawfu|, and deleterious to PLA[N'I`IFFS and putative class members and to the
general public.

90. PLAINTIFFS hereby seek to enforce important rights affecting the public interest
within the meaning of Code of Civil Procedure § 1021.5. PLAINTIFFS are “persons” within the
meaning of Bus. & Prof. Code § l7204 and therefore have standing to bring this suit for
injunctive relief and restitution ' ' _

v 91. The prompt and proper payment of wagesis a fundamental'public policy of the

State of Califomia. lt is also the public policy of the State to enforce minimum labor standards

lensuring that employees are not required or permitted to work under substandard and unlawful

16

 

 

Class Complaint: Elr'ns }’arm'a'o. Mark Sr'bny¢m and The/ma )'cum`do v. l-`(\'i)tg Food Group. LLC

 

 

 

AWN

\OOO\|O\\JI

10
ll
12
13

15
16
l7

19
20
21
22
23
24
' 25
26
27
28

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 35 of 51

conditions and to protect those employers who comply with the law from losing competitive
advantage to other employers that fail to comply with labor standards and requirements

92. Through the conduct alleged herein, DEFENDANT FFG acted contrary to these
public policies and have thus engaged in unlawful and/or unfair business practices in violation of
Bus. & Prof. Code §§ 17200, el seq. depriving PLA[NTIFFS and putative class members the
tights, benefits1 and privileges guaranteed to employees under Califomia law.

93. DEFENDANT FFG regularly and routinely violated the statutes and regulations
referenced herein with respect to PLA]NTIFFS and its other employees.

94. By engaging in these business practices, which are unfair and unlawful within the
meaning of Bus. & Prof. Code §§ l7200 et. seq., DEFENDANT FFG harms PLAlNTlFFS and
putative class members and the general public and have gained an unfair competitive edge.

95. Under Bus. & Prof. Code § l7203, PLAIN'I`IFFS are entitled to obtain restitution
on behalf of putative class members similarly affected by the unfair and/or unlawful business
practices as set forth herein.

96. Pursuant'to Bus. & Prof. Code §‘17202, PLAINTIFFS are entitled to specific relief

t enforcing the penalty provisions of various Labor C_ode sections for themselves and for members l

of the general public in amounts to be proven at trial. Failure to enforce the penalties due would `
result in the unlawful enrichment of DEFENDANT FFG and would promote unfair competition.

97. Pursuant to Bus. & Prof. Code § 17203, injunctive relief is necessary to prevent
DEFENDANT FFG from continuing to engage in the unfair business practices as alleged herein.

98. PLAINTIFFS allege, on information, and belief that DEFENDANT FFG and
persons acting in concert with them, have committed and will continue to commit the above-
described unlawful and/or unfair acts unless restrained or enjoined by this Court. Unless the relief
prayed for below is granted, a multiplicity of actions will resu|t. PLAINTIFFS and other
interested persons have no plain, speedy, or adequate remedy at law, in that pecuniary
compensation alone would not afford adequate and complete relief. The above-described acts will
cause great and irreparable damage to PLAINTlFl'-`S and other interested persons unless

DEFENDANT FFG is restrained from committing further illegal acts.

17

 

 

Class Complnint: Efias l'amido. MarkSibnyan and The/mn i'amido \=. Fl_ving Food Group, LLC

 

 

 

__________._.__, __...__ ....r..._ .._...____.i.

\DOO\|O\U%J§L¢JN~

N'NNNNNN:~.>N»----------»--

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 36 of 51

99. PLAINT|FFS’ success in this action will result in the enforcement of important
rights affecting the public and will confer a significant benefit upon the general public. Private
enforcement of the rights enumerated in this Complaint is necessary_. as public agencies have only
sought limited enforcement of those rights, if any. The named PLA[NTlFFS individually, and by
and through counse|, are incurring a financial burden in pursuing this action on behalf of the .
general public. PLAINT|FFS seek to enjoin the above-referenced unlawliil actions under
Califomia’s Labor Code Industrial Welfare Commission Wage Orders. Therefore, PLAINTIFFS
seek an award of attomeys’ fees and costs of suit on this Cause of Action pursuant to Califomia
Code of Civil Procedure § 1021 .5 and other applicable laws.

PRAYERS FOR REL[EF
wHEaEFoiu-;, PLAi.NTii-‘Fs on their own aehairand on behalfofthe putative class
members, respectfully pray for j udgment as follows:

l. For`an order certifying the proposed class;

2. For compensatory and consequential damages, according to proof;

3. Pursuant to Wage Order No. 5‘ and Labor Code §§ 510 and 1194(a), an award in the
amount of unpaid wages and overtime compensation owed by DEFENDANTS for the four (4)
years preceding the filing of this complaint, plus interest;

4. For compensation of one (l) hour at the regular rate of pay for each day meal periods
and/or rest periods were denied in violation of Labor Codc § 226.7 and Wage Order No. 5,
according to proof;

5. DEFENDANTS be ordered to show cause why they should not be enjoined and

ordered to comply with Wage Order N`o. 5 related to meal and rest periods; and for an order

enjoining and restraining`DEFENDANTS and their agents, servants and employees from further
violating Wage Order No. 5;

6. For unpaid sick days in violation of Labor Code § 446, according to proof;

7. For civil penalties provided for in Labor Code § l 199 for violation of Wage Order

No. 5 § 14(A);

18

 

 

Class Coinplaint: [:`Ii'as )'ami`do. Ma)'k.S'i`baj-wi and Thelma l'amido v. F lying Food Gl'aup. LLC

 

 

 

 

L»J

U\

sodo`i<;x

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 37 of 51

8. F or statutory damages according to proof including wage statement violations
pursuant to Labor Codc § 226(a) and Wage Order t io. 5;

9. DEFENDAN'I`S be ordered to show cause why they should not be enjoined and
ordered to comply with Wage Order No. 5 related to record keeping for DEFENDANTS’
employees related to same; and for an order enjoining and restraining DEFENDANTS and their
agents, servants and employees from further violating Wage Order No. 5;

lO. For waiting time penalties pursuant to Labor Codc §§ 201-203;

li. Statutory penalties under Labor Code § 558;

12. P'ursuant to Bus. & Proi`. Code § 17203, an award of restitution for the unjustly
amounts eamed or retained DEFENDANTS by virtue of their engaging in unlawful conduct,
according to proof;

l3. An award of twenty-five percent (25%) of aii penalties due under Califomia law,
interest, attorneys’ fees and costs to PLA[NTIFFS as aggrieved employees on behalf of
themselves and other current and fortner employees of DEFENDANTS, pursuant to Labor Code
§2699(i) and.an award of seventy-five percent (75%) of the penalties in favor of the LWDA;

14. For an injunction to prohibit DEFENDAi`~iT FFG to engage in the unfair business
practices complained of herein;

15. For pre-judgment interest as allowed by Labor Code § 218.6 and Civil Code §
3287;

16. For reasonable attorney’s fees and costs made payable to the Liberation Law
Group, P.C., pursuant to applicable laws;

17. For such other and further relief as the Court deemsjust and proper.

Daied; December 14, 2013 LIBERATION LAw GRoUP, P.c,
_.-»-'""" ___-w

B</\_:@

y.
Arlo Garcia Uriarte
Attorneys for Plaintiffs

 

19 .
Class Complaint: Elias Yamido, Mark Sibayan and Thelma l'amido v. F lying Food Group, LLC

 

 

 

 

ha

V\

\DOQ\|O\

 

Case 3:19~cv-00344-RS Document 1-2 Filed_Ol/18/19 Page 38 of51

JURY DEMAND
PLAINTll-`FS hereby demand a trial by jury.

DATED: December 14, 2013 LIBERATION LAW GROUP, P.C.

2
\ \

By:

 

Arlo Garcia Uriarte
Attorneys for Plaintiffs

20
Class Complaint: Elias i’amt'do. Mark Sibaya_n and Thelma l’amido v. Flying Food G_roup, LLC

 

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 39 of 51

~EXHIBIT A

 

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 40 of 51

Arlo Garcia Uriarie BERA l lON - Legal ;ssist(a)nts:
Un Kei Wu An rea rtiz
Ernesto Sanchez LAW GROUP' P‘C' LorenzoVBa rrerlaJ Cruz

icent riarte

Danicl P. lannitelli _
jonathan S. Rebong lveite Olgum

Nick Aguilar, Adm. in Fla. Mariana Toledo Segarrn
Alejandro Quiroz, Adm. in CR Crystina Arreola-Ntmez
Luiseth Contrerns, Adm. in VZ ~ Dilla Analyst:
Elizabeth Lyons, ]D Candidatc v . Kl'i$fOff€r SO|OmOn

 

2760 Mission Street ~ San Francisco, CA 94110 - (415) 695 - 1000 - (415) 695-1006 FAX

August 1. 2018,
VIA EL.ECTRONIC SUBMISSION

Attn_ PAGA Administrator
1515 Clay Street, Ste. 801
Oakland, CA 94612
PAGA@dir.ca.gov

Re: Elias Yamido, Mark Sibayan and Thelma Yamia'o v.
~ F lying Food G)‘oup, LLC

Dear PAGA Administrator:

Pursuant to Califomia Labor Code’s Private Attomeys General Act of 2004,v Plaintii`f's
Elias Yamido, Mark Sibayan, and Thelma Yamido (collectively, “Plaintiffs") apply to recover
civil penalties against Defendant Flying Food Group, LLC (“Det`endant") through a civil action
brought on behalf of` themselves and other current and fenner aggrieved employees of
Defendant. - '

Attached is a list of violations relevant to the aforementioned action. Plaintiffs will
send'updated notice should further investigation shed light on new violations or further light on
the violations described herein. Please consider this letter as the notice required by Labor Code

 

Section 2699.3.
Very truly yours,
Arlo Garcia Uriarte
Enclosure -

` cc: Flying Food Group LLC
5559 S Archer Avenue
Chicago, l.L 60638

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 41 of 51

Labor Code. § 2699 Notice of Viglations

Plaintiff Elias Yamido ("Plaintit`f Elias") is a current employee of Defendant Flying Food
Group, LLC (“Defendant"). He started working for Defendant in or around March 2016. Plaintit’f Elias
has been employed by Defendant as a full-time porter/maintenance person. Plaintiff Marl< Sibayan
(“PlaintiffSibayan") is a former employee of Defendant. He worked as beverage assembler from in or
around December 2016 until approximately December 2017. Plaintiff Thelma Yamido (“Plaintiff
Thelma”) is also a fenner employee of Defendant She worked as food preparer from in or around May
2016 through approximately lurie 2017.

Defendant committed and continues to commit the following wage and hour violations of
Califomia’s Labor Code and industrial Welfare Conimi'ssion (“IWC") Wage Order No. 1. The
violations described below have occurred to the detriment of Plaintiffs and other similarly situated
employees.

(l) Defendant failed to pay P|aintiffs and similarly situated employees their wages for all hours
worked, including overtime compensation, in violation of Labor Codc §§ 204, 500 & 510,
and 1WC Wage Order No.i §3. Defendant has utilized the following policies/practices: (l)
rounding off and/or shaving of time worked; and (2) requiring unpaid off-the-clock work.
Both have resulted in the nonpayment of wages, including overtime compensation P|aintiffs
request that they and similarly situated employees be awarded all applicable damages and
civil penalties under the law including those listed in Labor Code §l l94.2(a) and 1WC

_ Wage Order No. l.

(2) Defendant denied Plaintiffs and similarly situated employees proper, timely, and complete
off-duty meal periods in violation of by Labor Codc §§ 226.7, 512, and 1WC Wage Order
No. l §l l(A). Due to the volume of Plaintiff`s’ tasks, their hectic schedule, and lack of
reliever employees they are/were not able to take timely, proper, and complete off-duty
meal periods Additionally, Defendant does not have a policy and/or practice in place for
providing meal period compensation to its employees. This violates Labor Code §§ 226.7
and 512 and 1WC Wage Order No. l §| I(D). Plaintiffs request that they and similarly
situated employees be awarded all applicable damages and civil penalties including those
pursuant to Labor Code §§ 558, 226.7(¢), and 1WC Wage Order No. l §l l(D).

(3) Defendant also denied Plaintif`fs and similarly situated employees adequate rest breaks Due
to their work volume, hectic work schedule, and lack of reliever employees, Plaintifi`s
are/were not able to take rest breaks This is in violation of Labor Code § 226.7 and IWC
Wage Order No. l §lZ(A). Additionally, Defendant does not have a policy and/or practice
in place for providing rest break compensationl This violates Labor Code §§ 226.7 and 1WC
Wage Order No. l §12(B), P|aintiffs request that they and similarly situated employees be
awarded all applicable damages and civil penalties pursuant to Labor Code §§ 558, 226.7(€),
and Wage Order No. 1 §12(B). ~

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 42 of 51

(4) As a result of Defendant’s failure to pay Plaintiffs and similarly situated employees their
correct wages for all hours worked, including overtime compensation and premium
compensations due for missed meal periods and rest breaks. the wage statements issued by
Defendant to Plaintiffs and similarly situated employees are/were not accurate, in violation
of Labor Code § 226 and IWC Wage Order No. 1 §7. Plainriffs and similarly situated
employees request that they be awarded statutory penalties pursuant to Labor Code § 226.3
and § 226(e).

(5) Throughout Plai nti ff Thelma Yamido’s shift, she and similarly situated current and former
food preparers were standing while working Plaintiff Thelma Yamido’s and similarly
situated current and fortner food preparers’ nature of work reasonably permitted the use of
seats, but Defendant did not allow them to use seats while preparing food on a work table
while standing ln view of this,' Defendant failed to allow and provide Plaintiff Thelma
Yamido and similarly situated current and former food preparers suitable seats in violation
of 1WC Wage Order No. l §14.

(6) Defendant failed to pay Plaintiffs Mark Sibayan and Thelma Yamido similarly situated
former employees of Defendant, all wages due, including unpaid regular and overtime hours
worked, and meal period and rest break premiums, immediately at the time of their
discharge or within seventy-two (72) hours of their resignation, in violation of Labor Code
§§ 201 and 202. Plaintiffs Mark Sibayan and Thelma Yamido and similarly situated former
employees of Defendant request that they be awarded statutory penalties pursuant to Labor
Code §203 and 1WC Wage Order No. l. - - -

Pursuant to Labor Code § 2699, Plaintiffs seek to recover all applicable civil penalties,
including those listed in IWC Wage Orders, Labor Code §§ 558 and 2699(f) from Defendant for the
aforementioned violations of the l..abor Codc and 1WC Wage Order No. l.

 

\_z

io'

12
13

14

16

l7

19
20
21
22
23
24
25

26

27

28

 

 

'Case 3:19-cv-00344-RS Document 1-2 Fi|eo| 01/18/19 `Page 43 of 51

Arlo Garcia Uriarte, SBN 231764 ’
Un Kei Wu, SBN 270058 ,
Emesto Sanchez, SBN 27 8006
Daniel P. Iannitelli, SBN 203388

Jonathan S. Rebong, SBN 235683 ,
LIBERATION LAW GROU?, P.C. '
2760 Missioi\ Street

San Francisco, CA 94110
Tclephonc: (415) 695-1000
Facsimile: (415) 695-1006

Attomeys for Plaintiffs
ELIAS YAMIDO, MARK SIBAYAN
and 'I'HELMA YAMIDO

FILED

san uaraocouu'rv
' DEC 18 2018

crain Su quid
a,_-L§.,,g;.;%¢_

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF SAN MATEO - UNLIMITED JURISDICTION

ELIAS YAM]DO, MARK SIBAYAN
and 'I'HELMA YAMIDO, on behalf of
themselves, others similarly

situated and the general public,

Plaintiffs,
vs.

FLYING I-`OOD GROUP, LLC and
DOES 1-10, inclusive,

. Defendants.

 

 

PLMNT!FFS' srArEMsNr'nn=

§LA_S_S.AQL!QN

BY FAX `
case No.: is-civ-oee% d

PLAINTIFFS’ sTATEMENT RE=
coMPLEx casa nnslGNATroN

Complaint Filed: December 14, 2018

l 19-€1\!-06698
iSIMl
Mem;nt

ll llllll\lll_\|l111111111111lll

 

 

 

l

COMPLEX CASE DESIGNATION '

l ' a l‘“l

 

 

 

 

 

§

13

14

15

16

17

18

20

2 l
22
23'
24
25
26
57

is

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 44 of 51

TO THE COURT AND ALL PART[ES:

PLEASE TAKE NOTICE THAT' Plaintiffs Elias Yamido, Mark Sibayan, and Thelma Yamido
hereby request complex designation for this matter pursuant to Califomia Rnle of Court 3.400, el seq.
and Local Rule 2.30 of the Local Court Rules of the Sup`e'rior Court, County of San Mateo.

I. BACKGROUN`D

Plaintiifs filed a putative class action alleging Defendants’ failure to: (1) failure to pay all hoursi
worked; (2) failure to pay overtime compensation; (3) failure to pay compensation for meal period
violations; (4) failure to pay compensation for rest period violations; (5) wage statement violations; (6)
failure to provide paid sick days; (7) failure to reasonably permit use of seats; (8) waiting time penalties;
(9) violations of ` the private attorney general act, cal. lab. code §§ 2698, et seq; and (10) unfaiii
competition in violation of cal. bus. and prof. code §§ 17200 et seq.

' 11. BAsrs i_roR DESIGNATION

Local Rule 2.30(B) states “an action is provisionally a complex c`ase if it involves one or more off
the following types of claims:...(6) claims involving class actions[.]” Fitrthermore, it states “[t]he Court
shall treat a provisionally complex action as a complex case until the Presiding Judge has the
opportunity to decide whether the action meets the definition in Califomia Rules of Court, Rule 3.400,
subdivision (a).”

Therefore, Plaintiffs now request complex designation under Califomia Rules of Court Rule
3;400, et seq., on the following grounds:

(l) Complcxity of anticipated factual and/or legal issues. Plaintiffs submit that due to the variousi

wage and hour causes of action alleged on a putative class basis, the Parties will face
complex legal issues regarding the application of the labor code. The Parties will dispute
whether Defendants adhered to the Labor Codc not just as to Plaintiffs but as to a large group
of current and fenner employees In tum, class certification issues must be looked at which
will entail voluminous discovery t`o fully investigate Plaintiffs’ putative class and PAG@»
claims.

(2) Numcrous pretrial motions that will be time-consuming to resolve. Plaintiffs anticipate that

their class certification motion will be a time-consuming endeavor because of the discovery

PLAINTIFFS’ STATEMENT RE: (;OMPLEX CASE DESIGNATION

2

 

 

 

11

12

13

14-

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 45 of 51

required.

(3) Management of a large number of witnesses or a substantial amount of documentary
evidence. Plaintiffs believe the putative class consists of over 500 people. This means a large
number of witnesses must be consulted to further investigate Plaintitfs’ putative class claimsr
Defendants presumably possess extensive payroll, timekeeping, and other records relevant to
the putative class. Plaintiffs will request these in discovery, which will be a time consuming
process that may involve disputes that could require Court intervention.

(4) Substantial postjudgment judicial supervision will be required if Plaintiffs prevail as al
certified class.

' As indicated by Rule 3.400, this is the type of case which reouires complex case management to
avoid placing unnecessary burdens on the Court and litigants and to expedite the case, keep costsl
reasonable, and promote effective decision making by the Court and litigants

LIl-_§_O_N_CLU§DU

Based on the above-stated supporting information, there is reasonable basis for the complex case

designation Therefore, Plaintiffs request that the Court designate this case as a complex matter under

Califomia Rule ot` Court 3.400, et seq. and Local Rule 230 of the Local Court Rules of the Superior

Court, County of San Mateo.

Dated'. December 17, 2018 v LlBBR.A'I`ION LAW GROUP, P.C.

5:;':-...,....__._ __.--\.'§

-`-__¢¢»r

 

Arlo Garcia Uriarte l
Jonathan S. Rebong
Attomeys for PLAI`NTIPFS

PLAiNTIFFS’ STATEMENT RE: COMPLEX CASE DESlGNATION

3

 

 

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page_46 0f51

NOT|CE OF CASE l\/lANAGEl\`/lENT CONFERENCE

L[:' ./»l`@'-F ,[/‘7’")"’['/0, 6'/51/ c eNo: _
enooaeeo lasted …a

,. __ . 1 SAN MATEO c;OuNTYDa _ APR172019'
/’7/\//">5/ /”sw/' erwin //(-DEC1421118

 

Cl\rk ofthe Superlor Court Time 9' 00 a m
oy= monte 11. canonmo ,
D‘P“'y Cl”k Ept‘ _____ '~On Tuesday 81 ThursdaV

Dept. 1 -on Wednesday & Friday

You are hereby given notice of your Case Managament Conference. The date, time and department have been written above.

1. in accordance with applicable Califomia Rules ofthe Court and local Rules 2.3(d)l-4 and 2.3(m), you are hereby ordered
to: . _

ala §e_ry_e_§H_nana,ec_l_d_e_f_e_rldap_t_s__and file p_r_o_qfs_of se_rvic,e,on those defendants with the court within Soadays of Friing
the complaint (CRC 201.7). _

b) Serve a copy of this notice, Case Management Statement and ADR information Sheet on all named parties in this
action. ' v

c) Fiie and serve a completed Case Mariagement Statement at least 215-days before the Case Menagement
Conference [CRC 212(g)] Fai|ure to do so may result in monetary sanctions

cl) Meet and confer, in person or by telephone to consider each of the 1ssuesidentir'ed`1n CRC 212(1‘) no later than
313-days before the date set for the Case Management Conference

 

 

2. ~ifyou fail to follow the orders above, you are ordered to show cause why you should not be sanctioned The Order `
to Show Cause hearing will be at the same time as the Case Management Conference hearing. Sanctions may
include monetary, evidentiary or issue sanctions as well as striking pleadings and/or dismissal

 

 

Continuances of Case lviana gement Conferences are highly disfavored unless good cause is shown
Parties may proceed to an appropriate dispute resolution process (”ADR") by filing a Stipu|ation to ADR and Proposed
Order (see attached form) if plaintiff files a Stipulation to ADR and Proposed Order electing to proceed to judicial
arbitration, the Case i\'ianagement Conference will be taken off the court calendar and the case will be referred to the
_ Arbitration Administrator. if plaintiffs and defendants me a completed stipulation to another ADR process (e.g.,
mediation) lO-days prior to the first scheduled Case Management Conference the Case Managem ent Conference will be
continued fo'r 510-days to allow parties time to complete their ADR session The court will notify parties of their new Case
Management Conference date.

:. if you have filed a default or a judgment has been entered, your case is not automatically taken off Case Management
Conference Calenclar. if "Does", "Roes,” etc. are named in your complaint they must be dismissed' in order to close the
case. if any party 1s in bankruptcy, the case is stayed only as to that named party

5. You are further ordered to appear in person* (or through your attorney of record) at the Case Management€onference

' noticed above. You must 'oe thoroughly familiar with the case end fully authorized to proceed.
7. The Case Management judge will issue orders at the conclusion of the conference that may lnclude:
a) Referrihg parties to voluntary ADR and setting en`ADR completion date;
b) Disrnlsslng or severing claims or`parties;
c) Settlng a trial date.
8. The Case Management judge may be the trial judge' in this case

For further information regarding case management policies and piocedures, see the court‘s webslte at: www.sanmateocou rt.org

'i'e!ephom`c appearances ar case management conferences ore available by contacting CourrCall i.i.C, on independent vendar, orleosri five business days prior
m the scheduled conference {see attached CourtCo|I information).

 

 

 

Case 3:19-cV-00344-RS Document 1-2 Filed 01/18/19 Page 47 of 51

FNQ

sunemon count or sAN mateo couer
san MATt-:o county

Civil Department

Olerk ?

 

 

  

       
      
 

 

 

 

21
r _~»: .
EUA$ YANllDO ` Notice of Complex Case Statuso " =‘~" ce §
Plainnrr (s) §
_Vs‘ Case No.: 18~ClV-06696 _ Date: 2/1 2019 §
Time: 9:00 ANi §
FLY|NG FOOD GROUF, LLC pept, P1 w §
Defendant (s) § §
' Tltle: EL|AS VAM|DO, ET AL VS. FLYlNG FOOD GROUP, LLC, ET AL ¢?;‘.;,’ § §
,, 3 a 5
\” ? z ”.

 

 

You are hereby given notice of your Complex Case Status Conference. The date, time and department have been
written above. At this conference, the Presiding .ludge will decide whether this action is a complex case within the
meaning of Califomia Rules Court (”CRC"), Ruie 3.400, subdivision (a) and whether it should be assigned to a single

judge for all purposes.

1.

ln accordance with applicable San Mateo County Local Rule 2.30, you are hereby ordered to:

a. Serve copies of this notice, your Civil Case Cover Sheet, and your Certificate Re: Comp|ex Case Designation
on all named parties in this action no later than service of your first appearance pleadings

b. Give reason notice of the Complex Case Status Conference to all named parties in this action, even if they
have not yet made a first appearance or been formally served with the documents listed in subdivision (a).
Such notice shall be given in the same manner as required for an ex parte application pursuant to CRC

3.1203.

2. if you fail to follow the orders above, you are ordered to show cause why you should not be sanctioned. The

3.

Order to Show Cause hearing will be at the same time as the Complex Cause Status Conference. Sanctions
may include monetary, evidentiary or issue sanctions as well as striking pleadings and/or dismissal.

»An action is provisionally a complex case if it involves one or more of the following types of claims: (l) antitrust
or- trade regulation ciaims; (2) construction defect claims involving many parties or structures; (3) securities
claims or investment losses involving many parties; (4) environmental or toxic tort claims involving many
partles; (5) claims involving massive torts; (6) claims involving class actions; or (7) insurance coverage claims
arising out of any of the claims listed in subdivisions (1) through (6). The Court shall treat a provisionally
complex action as a complex case until the Presiding lodge has the opportunities to decide whether the action

meets the definition in CRC 3.400(a).

Any party who files either a Civil Case Cover Sheet (pursuant to CRC 3.401) or counter or joinder Civil Case Cover
Sheet (pursuant to CRC 3.402, subdivision (b) or (C)), designating an action as a complex case in items 1,2 and/or
S, must also file an accompanying Certificate Re: Comp|e)r Case Designation in the form prescribed by the Court.
The certincate must include supporting information showing a reasonable basis for the complex case
designation being sought Such supporting information may include, without iimitation, a brief description of
the following factors as they pertain to the particular action1 (l) management of a large number of separately
represented partles; (2) complexity of anticipated factual and/or legal issues' (3) numerous pretrial motions that

' will be time~consuming to resolve; (4) management ofa large numbeer witnesses or a substantial amount of

documentary evidence; (S) coordination with related actions pending in one or more courts in other counties,
states or countries or ln a federal court; (6) whether or not certification of a putative class action will in fact ve

pursued; and (7) substantial post~judgment judicial supervision.

Rev. lun. 2016

400 County Center, Redwood City, CA 94063 .
(650) 261-5100 :E{CLA\ZMB
www.sanmateocourt.org / '_~-~--
. P?zll> lorCa

lllllllllllllllllllllllllllllll

 

ll

 

 

5l

 

~ ..._,_ .._.~....._T....__

_...__.__,_.____. ,.._.. _._ _.

Case 3:19-cv-00344-RS Document 1-2 Filed 01/18/19 Page 48 of 51

For further information regarding case management policies and procedures, see the court website at

WWW.Sanma§EOCOU! !.Ol'g

* Telephone appearances at Cornplex Case Status Conference are available by contacting CourtCa|l, LLC, and
independent vendor, at least 5 business days prior to the scheduled conference.

CLERK'S CERT|F|CATE OF MA|LlNG
l hereby certify that l am the clerk of this court, not a party of this cause; that l served a copy of this notice on the below
date, by placing a copy thereof in separate sealed envelopes addressed to the address shown by the records of this court
as set forth above, and by then sealing said envelopes and depositing same, with postage fully pre~paid thereon, in the
United States ivlail at Red wood City, California.

Date: 12/14/2018 Neai i. Taniguchi, _
' Court Executive O 'cer/Cler

By:

Antonio,GMno,
Deputy Clerk

 

pr_$medte=

ARLO UR|ARTE

LIBERATION LAW GROUP PC
2760 MISSlON ST

SAN FRANC|SCO CA 94110

Rev. lun. 2016 '

 

Case 3:19-cV-00344-RS Document 1-2 Filed 01/18/19 Page 49 of 51

l.l

 

_` ‘CT Corporatlon Service of Process
Transmittal
12/20/2018
. CT Log Number 534613500

1'0: Giselli Wilkins

Fiying Food Companies

5333 S Laramie Ave Ste 220

Chicago, lL 60638- 3051

RE: Process Served in Califomia

FOR: FLY|NG FOOD GROUP, LLC (Domestic State: DE)

lNcL°SED |\RE C°Pl£$ oF LEG|\L PRQ¢ES$ RECE|VED BY THE STATU'I'°RY |\GENT DF ‘l'l'lE AB°VE COMP|\NY AS FDLLOWS:

TITLE 0F A¢=TlON= EL|AS YAM|DO, et al., Pltfs. vs. Flylng Food Group, LLC, et al., ths.
nocunle\v'r(s) senveo: Summons, Complaint, Attachment(s)
count/AGENCY= San Mateo County - Superior Court - Redwood City, CA
Case # 18C|V06696
anune oF nc'rlou= _ Employee Litigation - Unpaid Wages
oN vilqu PRDCES$ WAS SERVEb= National Reglsterecl Agents, lnc., Los Angeles, CA t
nATE AND Houn oF SERVlCE= By Process Server on 121 20/ 2018 at 11:49
Junlsnlcrlou senvEn = Califomia
APFEARA\N¢:E on ANswen nuE= Within 30 days after service
nnonNEv(s) l seNoEn(s): Arlo Uriarte

Liberatlon Law Group, P.C
2760, Mission Street

San Francisco, CA 94110
415-695-1000

norton lTEms= SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780110478504

sleNEo= National Registered Agents, lnc.
nooness= 818 West Seventh Street

Los Angeles, CA 90017
'rELevuoNE: 213-337~461 5

‘ ""s=- -~
§}’:;'"‘ '§,F`H\Y ":~=‘4~. __

"L"‘ 1.~3°" §

_~.l

l
f

Page1 of 1 /ST

information displayed on this transmittal is for CT
Corporation's record keeping purposes only and ls provided 'to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves Recipient is
responsible for interpreting said documents and for taking-
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.

 

 

§"i' inciting §iiii

Case 3:19-0\/- 00344- RS Docug@ent 1- 2 Filed 01/18/19 Page 50 of 51

    

iii =zz

' Cl Corporaiion

 

 

UPS Traclring # :
Created By:
Created On :

Recipient :

Package Type:
ltems shipped :

12X212780110478504
Shivani Thakkar
12121/2018 05:59 AM

Tllle :
Cuslomer :
Address :
Emai| :
Phone :

Flying Food Companies

 

5333 S Laramie Ave Sle 220

jzhang@llyingfood.com
000-0000000

Fax:

 

 

Envelope
1

 

534613500

18ClV06696

FLY|NG FOOD GROUP, LLC

 

i_\

dora/tug O

Case 9-

A\OCINIAA

}IE[.I.NEIO }IRLLE["I S<Ifl 39

617 :soSed [e1ol _oo

'.'

ll-:
sri
g4$9?;l;§Lg)tilTOMER SERVICE 1 .O LBS L'TR_ 1 OF 1

CI` - MINN[".SOTA SOP TEAM
68]5 SAUKV!EW DR
SNNT CLOUD MN 56303

SHIP TO:
GISE`.LLI WILKINS
OOOOOOOOOO
FLYING FOOD COMPANIES
5333 S LARAMIE. AVE STE 220

CHICAGO IL 6063`8

 

  
  
   

IL 604 9-'03

llll||l|lll|||llll|||l1

UPS NEXT DAY AIR

TRACKING #;1Z X_21 278 01 1047 8504

~‘2° ¢‘ "!~’6'¥
,¢. ¢'
N
otr
531 .z§:=§
fiat

 

BlLl,.lNG: P/P
DESC: SOP Documents

 

Ret'erence No. 1: SOP/ 2401 130/534613500/€"|‘ SOP Custo §
m

A`DL ls.ll'l‘$ NVe-l»§ 05-{\[\ lU/BO!E._ .

|l|\l\l\\|\ll\

 

 

811799ZI

8€

oeiz9s san lamm station :u;sp@

\/- 00344- RS Document 1- 2 Filed 01/18/19 Page 51 of 51

w `

- ` ;'\

"s\s;`_
‘J.Y

§

sk
~:}'i`
\="

 

